 
LIMITED LIABILITY COMPANY AGREEMENT
OF
SHADOW CREEK HOLDING COMPANY LLC
 
 
February 29, 2008



THE LIMITED LIABILITY COMPANY INTERESTS REPRESENTED BY THIS LIMITED LIABILITY
COMPANY AGREEMENT HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT BEEN REGISTERED
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR UNDER THE DELAWARE SECURITIES ACT, OR OTHER SIMILAR FEDERAL OR STATE
STATUTES OR AGENCIES IN RELIANCE UPON EXEMPTIONS FROM REGISTRATION AS PROVIDED
IN THOSE STATUTES.  THE SALE, ASSIGNMENT, TRANSFER, EXCHANGE, MORTGAGE, PLEDGE
OR OTHER DISPOSITION OF ANY LIMITED LIABILITY COMPANY INTEREST IS RESTRICTED IN
ACCORDANCE WITH THE PROVISIONS OF THIS LIMITED LIABILITY COMPANY AGREEMENT, AND
THE EFFECTIVENESS OF ANY SUCH SALE OR OTHER DISPOSITION MAY BE CONDITIONED UPON,
AMONG OTHER THINGS, RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY
TO THE COMPANY AND ITS COUNSEL THAT SUCH SALE OR OTHER DISPOSITION CAN BE MADE
WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, THE DELAWARE
SECURITIES ACT AND OTHER APPLICABLE FEDERAL OR STATE STATUTES.  BY ACQUIRING THE
LIMITED LIABILITY COMPANY INTERESTS REPRESENTED BY THIS LIMITED LIABILITY
COMPANY AGREEMENT, EACH MEMBER REPRESENTS THAT IT WILL NOT SELL OR OTHERWISE
DISPOSE OF ITS LIMITED LIABILITY COMPANY INTERESTS WITHOUT REGISTRATION OR OTHER
COMPLIANCE WITH THE AFORESAID STATUTES AND RULES AND REGULATIONS THEREUNDER AND
THE TERMS AND PROVISIONS OF THIS LIMITED LIABILITY COMPANY AGREEMENT.
 



 
 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS
 

 

   
 PAGE
 ARTICLE I  ORGANIZATION
  1

       1
 
SECTION 1.1.
Formation and Continuation
1

 
SECTION 1.2.
Name and Office 
1

 
SECTION 1.3.
Purpose 
1

 
SECTION 1.4.
Term 
1

 
SECTION 1.5.
Defined Terms 
1

       ARTICLE II  CAPITAL
7

      7
 
SECTION 2.1.
Initial Capital Contributions. 
7

 
SECTION 2.2.
Operating Capital; Additional Capital Contributions. 
7

 
SECTION 2.3.
Default Loans. 
7

 
SECTION 2.4.
No Third Party Beneficiaries 
8

 

 ARTICLE III  COMPANY INTERESTS 
 8

        
 
SECTION 3.1.
Percentage Interests 
8

 
SECTION 3.2.
Capital Accounts 
8

 
SECTION 3.3.
Return of Capital 
8

 

 ARTICLE IV  DISTRIBUTIONS  
 8

 
 
SECTION 4.1.
General 
8

 
SECTION 4.2.
Net Cash Flow 
8

 
SECTION 4.3.
Net Proceeds of a Capital Transaction 
8

 
SECTION 4.4.
Tax Payments 
8

 
SECTION 4.5.
Limitation on Distributions 
8

 

 ARTICLE V  ALLOCATION OF PROFITS AND LOSSES 
 9

                   
 
SECTION 5.1.
Profits 
9

 
SECTION 5.2.
Losses 
9

 
SECTION 5.3.
Special Allocations. 
9

 
SECTION 5.4.
Other Allocation Rules. 
10

 
SECTION 5.5.
Tax Allocations:  Code Section 704(c). 
10

 

 ARTICLE VI  MANAGEMENT
 10

 
 
SECTION 6.1.
Management. 
10

 
SECTION 6.2.
Major Decisions 
11

 
SECTION 6.3.
Property Management 
13

 
SECTION 6.4.
Duties and Conflicts. 
13

 
SECTION 6.5.
Company’s Counsel 
13

 
SECTION 6.6.
Exculpation/Indemnification. 
13

 
SECTION 6.7.
Rights During a Material Default or Following an AmREIT Change of
Control/Removal of AmREIT as Managing Member/Standard of Care. 
13

 
SECTION 6.8.
Transactions with Related Parties. 
14

 
SECTION 6.9.
Indebtedness; UBTI. 
14

 

 ARTICLE VII  BOOKS AND RECORDS; RESERVES 
15

  
 
SECTION 7.1.
Bank Accounts 
15

 
SECTION 7.2.
Books of Account 
15

 
SECTION 7.3.
Operating Statements. 
15

 
SECTION 7.4.
The Accountant 
15

 
SECTION 7.5.
Tax Matters Member 
15

 
SECTION 7.6.
Appraisals 
16

 
SECTION 7.7.
Annual Budget 
16

 
SECTION 7.8.
Leasing and Property Guidelines. 
16

 

 ARTICLE VIII    TRANSFER OF COMPANY INTERESTS 
16

 
 
SECTION 8.1.
No Transfer 
16

 
SECTION 8.2.
Succession by Operation of Law/Certain Permitted
Transfers/Prorations/Cooperation. 
16

 
SECTION 8.3.
General Conditions Applicable to Transfers. 
17

 
SECTION 8.4.
Intentionally Omitted. 
17

 
SECTION 8.5.
Buy/Sell Rights. 
17

 
SECTION 8.6.
Project Sale Option. 
19

 
SECTION 8.7.
ERISA. 
20

 
SECTION 8.8.
VCOC 
21

 
SECTION 8.9.
Bankruptcy or Dissolution of a Member 
21

 
 ARTICLE IX
 BROKERS
 21

 
 
SECTION 9.1.
Brokers 
 21

 

 ARTICLE X  TERMINATION 
 21

 
 
SECTION 10.1.
Dissolution  21

 
SECTION 10.2.
Termination
 21

 
SECTION 10.3.
Liquidating Member.  22

 
SECTION 10.4.
No Redemption  22

 
SECTION 10.5.
Governance  22

 
SECTION 10.6.
Return of Capital  22

 

ARTICLE XI    MISCELLANEOUS 
 22

                            
 
 SECTION 11.1.  Further Assurances
22

 
SECTION 11.2.
 Notices  22

 
SECTION 11.3.
 Governing Law  23

 
SECTION 11.4.
 Captions  23

 
SECTION 11.5.
 Pronouns  23

 
SECTION 11.6.
 Successors and Assigns  23

 
SECTION 11.7.
 Extension Not a Waiver  23

 
SECTION 11.8.
 Construction  23

 
SECTION 11.9.
 Severability  23

 
SECTION 11.10.
 Consents  23

 
SECTION 11.11.
 Entire Agreement  23

 
SECTION 11.12.  Consent to Jurisdiction
23

 
SECTION 11.13.
 Counterparts  23

 
SECTION 11.14.
 Tax Election  23

 
SECTION 11.15.
 Costs  23

 
SECTION 11.16.
 Representations and Warranties  23

 
SECTION 11.17.
 Right to Participate; Right of First Offer  25

 
SECTION 11.18.
 Limitation of Liability  25

 
SECTION 11.19.
 Company Name  25

 
SECTION 11.20.
 Ownership of Company Property  25

 
SECTION 11.21.
 Time of the Essence  25

 
SECTION 11.22.
 Status Reports  25

 
SECTION 11.23.
 Disposition of Documents  26

 
SECTION 11.24.
 Waiver of Partition  26

 
SECTION 11.25.
 Calculation of Days  26

 
SECTION 11.26.
 Disclosure  26

 
EXHIBIT A – IRR CALCULATION
 
EXHIBIT B – LEASE REQUEST FORM
 
EXHIBIT C – FORM OF MANAGEMENT AGREEMENT
 
EXHIBIT D – LAND
 
EXHIBIT E – LEASING AND PROPERTY GUIDELINES
 

 
 

--------------------------------------------------------------------------------

Table of Contents



LIMITED LIABILITY COMPANY AGREEMENT
OF
SHADOW CREEK HOLDING COMPANY LLC


THIS LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”), is made as of
February 29, 2008, by and between SHADOW CREEK RANCH TOWN CENTER ACQUISITION
LLC, a Delaware limited liability company, having an office c/o J.P. Morgan
Investment Management Inc., 245 Park Avenue, New York, New York 10167
(“Acquisition”), and AMREIT SHADOW CREEK ACQUISITION, LLC, a Texas limited
liability company having an office at 8 Greenway Plaza, Suite 1000, Houston,
Texas 77046 (“AmREIT SCA”), pursuant to the provisions of the Delaware Limited
Liability Company Act, Title 6 of the Delaware Code, Section 18-101 et seq., as
amended from time to time (“Delaware Act”).  Capitalized terms used herein are
defined in Section 1.5 below or as elsewhere provided herein.
 
WHEREAS, Shadow Creek Holding Company LLC (the “Company”) was formed by the
filing of the Certificate (as hereinafter defined) on February 25, 2008.
 
WHEREAS, the Members desire to adopt this Agreement in accordance with the
Delaware Act.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, Acquisition and AmREIT SCA do hereby mutually covenant and agree as
follows:
 
ARTICLE I
 
ORGANIZATION
 
SECTION 1.1. Formation and Continuation.
 
(a) The Company was formed under and pursuant to the provisions of the Delaware
Act and on the terms and conditions set forth in the Certificate as filed with
the Secretary of State of the State of Delaware.  The rights and liabilities of
all Members shall be as provided under the Delaware Act, the Certificate and
this Agreement.  To the extent permitted by applicable law, the provisions of
this Agreement shall override the provisions of the Delaware Act in the event of
any inconsistency or contradiction between them.  The fact that the Certificate
is on file in the office of the Secretary of State shall constitute notice that
the Company is a limited liability company, pursuant to Section 18-207 of the
Delaware Act.
 
(b) In order to maintain the Company as a limited liability company under the
laws of the State of Delaware, the Company shall, from time to time, take
appropriate action, including the preparation and filing of such amendments to
the Certificate and such other assumed name certificates, documents, instruments
and publications as may be required by or desirable under law, including,
without limitation, action to reflect:
 
(i) any change in the Company name; or
 
(ii) any correction of false or erroneous statements in the Certificate or the
desire of the Members to make a change in any statement therein in order that it
shall accurately represent the agreement among the Members.
 
(c) Each necessary Member shall further execute, and the Company shall file and
record (or cause to be filed and recorded) and shall publish, if required by
law, such other and further certificates, statements or other instruments as may
be necessary or desirable under the laws of the State of Delaware or the state
in which the Property is located in connection with the formation of the Company
and the commencement and carrying on of its business.  The Managing Member shall
be an authorized person of the Company for purposes of any filings under the
Delaware Act and shall be authorized to execute and deliver on behalf of the
Company any of the foregoing certificates.
 
SECTION 1.2. Name and Office.  The name of the Company shall be “Shadow Creek
Holding Company LLC”.  All business of the Company shall be conducted under such
name and title to all property, real, personal, or mixed, owned by or leased to
the Company shall be held in such name.  The principal place of business and
office of the Company shall be located at 8 Greenway Plaza, Suite 1000, Houston,
Texas  77046 or at such other place or places as the Members may from time to
time designate.  The Company may have such additional offices and places of
business as may be established at such other locations as may be determined from
time to time by the Members.  The registered agent of the Company within the
State of Delaware is Corporation Trust Company and the registered office of the
Company within the State of Delaware is 1209 Orange Street, Wilmington, Delaware
19801.
 
SECTION 1.3. Purpose.  (a)  The purpose and business of the Company shall be to
(i) own the Subsidiary Entities (as defined in Section 1.5), and (ii) acquire
and own, directly or indirectly, the Property, and in connection therewith to
(A) act and perform as a partner or member, as applicable, of each Subsidiary
Entity, and (B) directly or indirectly, develop, finance, own, operate, lease,
manage, dispose of (in whole or in part) and otherwise deal with the Property
and any other real property and Company Assets acquired, directly or indirectly,
by the Company in accordance with the terms hereof.
 
(b) The Company shall not engage in any other business or activity without the
prior written consent of all the Members.
 
SECTION 1.4. Term.  The term of the Company commenced on the filing of the
Certificate with the Secretary of State of the State of Delaware and shall
continue until December 31, 2058, unless sooner terminated pursuant to the
provisions hereof.  The existence of the Company as a separate legal entity
shall continue until the cancellation of the Certificate in the manner required
by the Delaware Act.
 
SECTION 1.5. Defined Terms.  The following terms shall have the following
meanings when used herein:
 
“8.25% IRR Deficiency” - As defined in Exhibit A.
 
“10% Interest” - As defined in Section 8.7(c).
 
“10% Plan” - As defined in Section 8.7(b).
 
“12% IRR Deficiency” - As defined in Exhibit A.
 
“Accountant” - As defined in Section 7.4.
 
“Acquisition” - As defined in the Preamble.
 
“Acquisition Entity” - Any separate account, pension fund or collective
investment fund containing pension funds, separate accounts or other investors
for which J.P. Morgan Investment Management Inc. or JPM (or one of the parents,
Affiliates, or subsidiaries of either of the foregoing or any successor to
either of the foregoing) acts as trustee, agent or independent advisor.
 
“Additional Capital Contribution” – As defined in Section 2.2(b).
 
“Adjacent Property Acquisition” – As defined in Section 11.17(a).
 
“Adjacent Property Offeree” - As defined in Section 11.17(a).
 
“Adjacent Property Offeror” - As defined in Section 11.17(a).
 
 
~1~

--------------------------------------------------------------------------------

Table of Contents
 
“Adjusted Capital Account” - With respect to any Member, the balance, if any, in
such Member’s Capital Account as of the end of the relevant Fiscal Year, after
giving effect to the adjustments set forth herein and the following adjustments:
 
(a) Credit to such Capital Account any amounts which such Member is obligated to
restore pursuant to the terms of this Agreement or is deemed to be obligated to
restore pursuant to Treasury Regulations Section 1.704-1(b)(2)(ii)(c) or
pursuant to the penultimate sentences of Treasury Regulations Sections
1.704-2(g)(1) and 1.704-2(i)(5); and
 
(b) Debit to such Capital Account the items described in paragraphs (4), (5) and
(6) of Treasury Regulations Section 1.704-1(b)(2)(ii)(d).
 
The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Section 1.704-1(b)(2)(ii)(d) of the Treasury Regulations to
the extent relevant thereto and shall be interpreted consistently therewith.
 
“Affiliate” - Means with respect to any Person, any other Person directly or
indirectly controlled by, controlling or under direct or indirect common control
with the Person in question, or such Person who owns, directly or indirectly,
five percent (5%) or more of the equity interest of the other Person.  For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities or
other beneficial interest, by contract or otherwise; and the terms “controlling”
and “controlled” have the meanings correlative to the foregoing.
 
“Affiliate Guarantee” - Means any guarantee or other surety arrangement executed
by any Member or by any Affiliate of any Member, or by any Affiliate of any
general partner of AmREIT, in each case for the benefit of any lender or other
creditor to the Company.
 
“Agreement” - As defined in the Preamble.
 
“AmREIT” – Means AmREIT, a Texas real estate investment trust, and its
successors and assigns.
 
“AmREIT Affiliate Bankruptcy” – Means a Bankruptcy Event with respect to any
Affiliate of AmREIT (other than the Company) that is a party to a Managing
Member Affiliate Agreement.
 
“AmREIT Change of Control” – Means any of the following:  (i) AmREIT SCA is no
longer under the Control of AmREIT, (ii) there is a change in the power,
directly or indirectly, to direct or cause the direction of the management and
policies of AmREIT, whether by contract or otherwise (including, without
limitation, as a result of a transfer permitted pursuant to the penultimate
sentence of Section 8.1), (iii) a sale of all or substantially all of the assets
of AmREIT, excluding a sale to an entity with respect to which AmREIT or a
direct or indirect wholly-owned subsidiary of AmREIT is the general partner or
managing member (or comparable managing entity) and Controls such entity, or
(iv) any event following which none of the Key Personnel shall exercise
(directly or indirectly) day-to-day operational, managerial and developmental
control over AmREIT SCA.
 
“AmREIT Corp.” – Means AmREIT Monthly Income & Growth IV Corporation, a Texas
corporation, and its successors and assigns.
 
“AmREIT Ltd.” – Means AmREIT Monthly Income & Growth IV Ltd., a Texas limited
partnership, and its successors and assigns.
 
“AmREIT SCA” - As defined in the Preamble.
 
“Annual Budget” - As defined in Section 7.7.
 
“Applicable AmREIT Entity” – As defined in Section 11.17(b).
 
“Applicable Purchase Price” - As defined in Section 8.5(a).
 
“Approved Leases” – Means any lease of space that (i) is in accordance with the
Leasing and Property Guidelines, (ii) is on the standard form of lease approved
from time to time by the Members pursuant to Section 6.2, without material
changes thereto that are adverse to the Company, and (iii) covers less than
5,000 rentable square feet of space.
 
“Approved Tenant Representative Agreement” – Means any tenant representative
agreement in connection with a lease of space at the Property on the standard
form of tenant representative agreement approved from time to time by the
Members pursuant to Section 6.2.
 
“ARIC” – Means AmREIT Realty Investment Corporation.
 
“Bankruptcy Event” - Means, with respect to any Person, the occurrence of any of
the following events:  (i) the making by it of an assignment for the benefit of
its creditors, (ii) the filing by it of a voluntary petition in bankruptcy,
(iii) an adjudication that it is bankrupt or insolvent unless such adjudication
is stayed or dismissed within sixty (60) days, or the entry against it of an
order for relief in any bankruptcy or insolvency proceeding unless such order is
stayed or dismissed within ninety (90) days, (iv) the filing by it of a petition
or an answer seeking for itself any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any statute, law
or regulation, (v) the filing by it of an answer or other pleading admitting or
failing to contest the material allegations of the petition filed against it in
any proceeding of the nature described in the preceding clause (iv), (vi) its
seeking, consenting to or acquiescing in the appointment of a trustee, receiver
or liquidator of it or of all or any substantial part of its properties, or
(vii) ninety (90) days after the commencement of any proceeding against it
seeking reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any statute, law or regulation, if the
proceeding has not been stayed or dismissed, or if within ninety (90) days after
the appointment without its consent or acquiescence of a trustee, receiver or
liquidator of it or of all or any substantial part of its properties, the
appointment is not vacated or stayed, or within ninety (90) days after the
expiration of any such stay, the appointment is not vacated.
 
“Business Day” - Any day other than Saturday, Sunday or any other day on which
banks or savings and loan associations in New York, New York or Houston, Texas
are not open for business.
 
“Buy/Sell Deposit” - As defined in Section 8.5(c).
 
“Capital Account” - The Capital Account maintained for each Member pursuant to
Section 3.2 as the same may be credited or debited in accordance with the terms
hereof.
 
“Capital Contribution” - With respect to any Member, the amount of money and the
initial Gross Asset Value of any property (other than money) contributed, or
deemed contributed, by such Member or, in connection with a Default Loan, on
behalf of such Member, to the Company (net of any liabilities secured by such
property or to which such property is otherwise subject), including any Initial
Capital Contribution and Additional Capital Contribution.
 
“Capital Expenditures” - For any period, the amount expended for items
capitalized under generally accepted accounting principles, consistently
applied, except for such items as are otherwise classified under this Agreement.
 
“Capital Transaction” - Means any of the following:  (a) a Transfer of all or a
portion of any Company Asset other than tangible personal property that is not
Transferred in connection with the Transfer of real property or a leasehold
interest in real property and is otherwise Transferred in the ordinary course of
business; (b) any condemnation or deeding in lieu of condemnation of all or a
portion of any Company Asset; (c) any financing or refinancing of any Company
Asset; (d) the receipt of proceeds due to any fire or other casualty to the
Property or any other Company Asset; and (e) any other transaction involving
Company Assets, the proceeds of which, in accordance with generally accepted
accounting principles, are considered to be capital in nature.
 
 
~2~

--------------------------------------------------------------------------------

Table of Contents
 
“Certificate” - The Certificate of Formation for the Company filed with the
Secretary of State of the State of Delaware, pursuant to Section 18-201 of the
Delaware Act, as the same may be amended and restated.
 
“Check The Box Regulations” - Means regulations (in temporary or in final form)
or other equivalent authority issued by the Internal Revenue Service and all
state and local jurisdictions in which the income, assets or operations of the
Company are, or may be, subject to income or similar tax, permitting the Company
to make an election to be treated as a partnership for U.S. federal, state and,
if applicable, local income tax purposes.
 
“Code” - The Internal Revenue Code of 1986, as amended, or any corresponding
provision or provisions of prior or succeeding law.
 
“Company” – As defined in the Recitals.
 
“Company Assets” - The assets and property, whether tangible or intangible and
whether real, personal, or mixed, at any time owned by or held for the benefit
of the Company and all direct or indirect interests in the Property.
 
“Company Counsel” - As defined in Section 6.5.
 
“Company Interest” - As to any Member, all of the interest of that Member in the
Company including, without limitation, such Member’s (i) right to a distributive
share of the profits and losses and cash flow of the Company, and (ii) right to
participate in the management of the business and affairs of the Company in
accordance with the terms hereof.
 
“Company Minimum Gain” - Means “partnership minimum gain” as set forth in
Treasury Regulations Section 1.704-2(d).
 
“Competing Property Acquisition” – As defined in Section 11.17(b).
 
“Control” - Direct or indirect ownership of not less than fifty percent (50%) of
all the voting stock of a corporation or direct or indirect ownership of not
less than fifty percent (50%) of the legal and equitable interest in a
partnership, limited liability company or other entity, or the ability to direct
management, operations or policy decisions of such corporation, partnership,
limited liability company or other entity.
 
“Default Loan” - As defined in Section 2.3(a).
 
“Default Loan Rate” - Six percent (6%) per annum above the prime or base lending
rate announced, from time to time, by Citibank, N.A. in New York City or, in the
event that Citibank, N.A. shall no longer announce its prime or base lending
rate as aforesaid, six percent (6%) per annum above the prime or base lending
rate announced, from time to time, by JPMorgan Chase Bank, N.A. or, in the event
that neither Citibank, N.A. nor JPMorgan Chase Bank, N.A. shall announce its
prime or base lending rate as aforesaid, six percent (6%) per annum above the
prime or base lending rate announced, from time to time, by the largest bank, by
assets, with its principal place of business located in New York City to publish
its so called “prime” or “base lending” rates.
 
“Defaulting Member” - As defined in Section 2.3(a).
 
“Delaware Act” - As defined in the Preamble.
 
“Depreciation” - For each Fiscal Year or other period, an amount equal to the
depreciation, amortization, or other cost recovery deduction allowable with
respect to an asset for such Fiscal Year or other period, except that if the
Gross Asset Value of an asset differs from its adjusted basis for federal income
tax purposes at the beginning of such Fiscal Year or other period, Depreciation
shall be an amount which bears the same ratio to such beginning Gross Asset
Value as the federal income tax depreciation, amortization, or other cost
recovery deduction for such Fiscal Year or other period bears to such beginning
adjusted tax basis.  If any asset shall have a zero adjusted basis for federal
income tax purposes, Depreciation shall be determined utilizing any reasonable
method selected by the Members.
 
“Downpayment” - As defined in Section 8.6(c).
 
“Due Date” - As defined in Section 2.2(b).
 
“Effective Date” - The date of the execution and delivery of this Agreement.
 
“ERISA” - Means the Employee Retirement Income Security Act of 1974, as amended.
 
“Escrow Agent” - Any reputable, nationally recognized and financially solvent
title insurance company designated by the Member purchasing a Company Interest.
 
“Estimated Purchase Price” - As defined in Section 8.6(a).
 
“Fair Market Value” - The value of the particular asset or interest in question
determined on the basis of an arm’s length transaction for cash between an
informed and willing seller (under no compulsion to sell) and an informed and
willing purchaser (under no compulsion to purchase), taking into account, among
other things, the anticipated cash flow, taxable income and taxable loss
attributable to the asset or interest in question.  Except as otherwise
expressly set forth herein, in the case of any asset other than a marketable
security, the Fair Market Value shall be determined by agreement of all of the
Members; in determining the value of any asset other than a marketable security,
the Members may, but shall not be under any obligation to, engage an independent
appraiser having recognized qualifications necessary in order to make such
determination and the fees and expenses of such appraiser shall be borne by the
Company.  Except as otherwise expressly set forth herein, in the case of any
marketable security at any date, the Fair Market Value of such security shall
equal the closing sale price of such security on the Business Day (on which any
national securities exchange is open for the normal transaction of business)
next preceding such date, as appearing in any published list of any national
securities exchange or in the Global Market List of the National Association of
Securities Dealers, Inc., or, if there is no such closing sale price of such
security, the final price of such security at face value quoted on such Business
Day by a financial institution of recognized standing which regularly deals in
securities of such type.
 
“Financing Document” - Any loan agreement, security agreement, mortgage, deed of
trust, indenture, bond, note, debenture or other instrument or agreement
relating to indebtedness of the Company or any Subsidiary Entity for borrowed
money.
 
“First Mortgage Loan” – Means that first mortgage loan in the original principal
amount of $65,000,000 made by Metropolitan Life Insurance Company to Property
Owner, as amended, modified or supplemented from time to time with consent of
the Members.
 
“Fiscal Year” - Except as otherwise required by law, the calendar year, except
that the first Fiscal Year of the Company shall have commenced on the date of
commencement of the Company and end on the next succeeding December 31, and the
last Fiscal Year of the Company shall end on the date on which the Company shall
terminate and commence on the January 1 immediately preceding such date of
termination.
 
“Fund” - As defined in Section 8.7(a).
 
“Gross Asset Value” - With respect to any asset, the asset’s adjusted basis for
federal income tax purposes, except as follows:
 
(a) The initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross Fair Market Value of such asset, as determined by the
Members (as evidenced by this Agreement or an amendment hereto);
 
(b) The Gross Asset Values of all Company Assets shall be adjusted to equal
their respective gross Fair Market Values, as determined by the Members, as of
the following times:  (i) the acquisition of an interest or an additional
interest in the Company by any new or existing Member in exchange for more than
a de minimis Capital Contribution or other consideration; (ii) the distribution
by the Company to a Member of more than a de minimis amount of property or money
as consideration for an interest in the Company; and (iii) the liquidation of
the Company within the meaning of Treasury Regulations Section
1.704-1(b)(2)(ii)(g); provided, however, that adjustments pursuant to clauses
(i) and (ii) above shall be made only if the Members determine that such
adjustments are necessary or appropriate to reflect the relative economic
interests of the Members;
 
(c) The Gross Asset Value of any Company Asset distributed to a Member shall be
the gross Fair Market Value of such asset on the date of distribution;
 
(d) The Gross Asset Values of Company Assets shall be increased (or decreased)
to reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m), clause (f) of the definition
of Profits and Losses and Section 5.3(g); provided, however, that Gross Asset
Values shall not be adjusted pursuant to this paragraph (d) to the extent the
Members determine that an adjustment pursuant to paragraph (b) hereof is
necessary or appropriate in connection with a transaction that would otherwise
result in an adjustment pursuant to this paragraph (d); and
 
(e) If the Gross Asset Value of an asset has been determined or adjusted
pursuant to paragraphs (a), (b), or (d), such Gross Asset Value shall thereafter
be adjusted by the Depreciation taken into account with respect to such asset
for purposes of computing Profits and Losses.
 
 
~3~

--------------------------------------------------------------------------------

Table of Contents
 
“Gross Value Amount” - As defined in Section 8.5(a).
 
“Impositions” - Means all taxes (including sales and use taxes), assessments
(including all assessments for public improvements or benefits, whether or not
commenced or completed prior to the date hereof), water, sewer or other rents,
rates and charges, excises, levies, license fees, permit fees, inspection fees
and other authorization fees and other charges, in each case whether general or
special, ordinary or extraordinary, of every character (including all interest
and penalties thereon), which at any time may be assessed, levied, confirmed or
imposed by any governmental or quasi-governmental authority having jurisdiction
over the Property on or in respect of or be a lien upon (i) the Property or any
estate or interest therein, (ii) any occupancy, use or possession of, or
activity conducted on, the Property, or (iii) the Rents from the Property or the
use or occupancy thereof.
 
“Indemnified Losses” - As defined in Section 6.6(b).
 
“Initial Capital Contribution” – Means, with respect to AmREIT SCA, the Capital
Contribution made by it (or on its behalf) pursuant to Section 2.1(a), and with
respect to Acquisition, the Capital Contribution made by it (or on its behalf)
pursuant to Section 2.1(b).
 
“JPM” - Means JPMorgan Chase Bank, N.A., and its successors and assigns.
 
“Key Documents” - Means the Purchase Agreement, all Financing Documents,
partnership agreements, limited liability company agreements or other joint
venture agreements to which the Company is a party or by which the Company is
bound, and any material reciprocal easement agreement to which the Company is a
party or by which the Company is bound.
 
“Key Personnel” – Means H. Kerr Taylor, Chad C. Braun, Charles Scoville and John
Anderson.
 
“Land” - Means that certain real property situated in the City of Pearland,
County of Brazoria, Texas, and being more particularly described on Exhibit D
attached hereto and by reference made a part hereof.
 
“Leasing and Property Guidelines” – As defined in Section 7.8(a).
 
“Lease Request Form” - As defined in Section 7.8(b).
 
“Lending Eligible Member” - As defined in Section 2.3(a).
 
“Lending Member” - As defined in Section 2.3(b).
 
“Liquidating Member” - As defined in Section 10.3(a).
 
“Lockout Date” - Means (i) with respect to Acquisition, the earliest of (x) the
two (2) year anniversary of the date of this Agreement, (y) the date on which
AmREIT SCA shall be in Material Default and (z) the date on which an AmREIT
Change of Control occurs, and (ii) with respect to AmREIT SCA, the earliest of
(x) the two (2) year anniversary of the date of this Agreement, (y) the date on
which Acquisition shall be in Material Default and (z) the date on which
Acquisition exercises any of its rights pursuant to Section 6.7(a) as a result
of an AmREIT Change of Control.
 
“Major Decision” - As defined in Section 6.2.
 
“Major Decision Deadlock” - Means a deadlock between the Members on a Major
Decision that shall remain unresolved for over thirty (30) days.
 
“Management Agreement” - As defined in Section 6.3.
 
“Managing Member” - Means the Member then authorized to carry out the management
of the business and affairs of the Company pursuant to Article 6 hereof.  The
initial Managing Member shall be AmREIT SCA.
 
“Managing Member Affiliate Agreement” - Means any contract or agreement between
the (x) Company or any Subsidiary Entity and (y) Managing Member, any general
partner or managing member of the Managing Member, or any Affiliate of Managing
Member, or any Affiliate of any general partner or managing member of the
Managing Member.
 
“Material Default” - Means any of (a) a default specifically designated as a
Material Default in this Agreement, (b) other than defaults covered by clause
(a) above, a default by a Member in the performance or observance of any of its
covenants or obligations under this Agreement with respect to the payment of
money (including, without limitation, Additional Capital Contributions) due
hereunder which such default continues beyond any applicable grace and cure
periods, or if no such grace and cure period shall be contained herein, which
such default continues uncured for a period of ten (10) Business Days after
written notice, (c) other than defaults covered by clauses (a) and (b) above, a
default by a Member in the performance or observance of any of its material
covenants or obligations under this Agreement, which such default continues
beyond any applicable grace and cure periods, or if no such grace and cure
period shall be contained herein, which such default continues uncured for a
period of fifteen (15) days after written notice unless such default can be
cured but is not susceptible, using due diligence, of being cured within such
fifteen (15) day period, in which event such default shall not constitute a
Material Default if the defaulting Member shall promptly commence and at all
times thereafter diligently pursue the cure of such default, and such default
shall, in any event, be cured within an additional sixty (60) day period, (d)
any act or omission by a Member that shall constitute fraud, willful misconduct
or gross negligence or the willful misapplication or misappropriation of Company
funds by a Member or any Person Controlling a Member, (e) a Bankruptcy Event
occurs with respect to a Member or any Person Controlling a Member, (f) a
representation or warranty contained in this Agreement being untrue in any
material respect when made; provided, however, that in the case of a
representation or warranty contained in this Agreement as to which the
underlying factual circumstance making the representation or warranty not true
when made can be corrected within fifteen (15) days, the Member shall have such
fifteen (15) day period to cure such representation or warranty; provided,
further, that if such representation or warranty cannot reasonably be cured
within such fifteen (15) day period, the Member shall have an additional period
of time not to exceed sixty (60) days, to cure such breached representation or
warranty, provided such Member promptly commences and diligently prosecutes such
cure to completion, (g) with respect to AmREIT SCA so long as it is Managing
Member, a default (excluding defaults caused by the Company’s failure to have
sufficient funds to make payments or otherwise to pay Company costs and
expenses) caused by AmREIT SCA (unless AmREIT SCA was acting pursuant to the
approval of all Members) after expiration of applicable cure periods under any
document or instrument evidencing, securing or relating to any loan made to the
Company, or (h) with respect to Acquisition if it becomes Managing Member and so
long as it is Managing Member, a default (excluding defaults caused by the
Company’s failure to have sufficient funds to make payments or otherwise to pay
Company costs and expenses) caused by Acquisition (unless Acquisition was acting
pursuant to the approval of all Members) after expiration of applicable cure
periods, under any document or instrument evidencing, securing or relating to
any loan made to the Company.
 
 
 
~4~

--------------------------------------------------------------------------------

Table of Contents
 
“Maximum Rate” - Means the highest lawful rate of interest allowable under
applicable law.
 
“Member” - Means, at any time, any person or entity admitted and remaining as a
member of the Company pursuant to the terms of this Agreement.  As of the date
of this Agreement, the Members of the Company are Acquisition and AmREIT SCA.
 
“Member Nonrecourse Debt” - Means “partner non-recourse debt” as set forth in
Treasury Regulations Section 1.704-2(b)(4).
 
“Member Nonrecourse Debt Minimum Gain” - Means an amount, with respect to each
Member Nonrecourse Debt, equal to the Company Minimum Gain that would result if
such Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined
in accordance with Treasury Regulations Section 1.704-2(i)(2) and (3).
 
“Member Nonrecourse Deductions” - Means “partner nonrecourse deductions” as set
forth in Treasury Regulations Section 1.704-2(i)(2).  For any Fiscal Year, the
amount of Member Nonrecourse Deductions with respect to a Member Nonrecourse
Debt equals the excess, if any, of the net increase, if any, in the amount of
the Member Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse
Debt over the aggregate amount of any distributions during such Year to the
Member that bears the economic risk of loss for such Member Nonrecourse Debt to
the extent such distributions are from proceeds of such Member Nonrecourse Debt
and are allocable to an increase in Member Nonrecourse Debt Minimum Gain,
determined according to the provisions of Treasury Regulations Section
1.704-2(i)(2).
 
“MRI” - As defined in Section 7.3(c).
 
“Net Cash Flow” - Means, with respect to the Company, with respect to any
period, the sum of all money available to the Company at the end of that period
for distribution to its Members after (1) payment of all debt service and other
expenses (including, without limitation, payments due on or with respect to
operating and maintenance expenses, general and administrative expenses,
insurance costs, Impositions and other expenses paid or required to be paid);
(2) satisfaction of the Company’s liabilities as they come due; and (3)
establishment of (and contributions to) such reserves as are required under any
Financing Documents or additional reasonable reserves required to operate the
Company; provided, however, that Net Cash Flow shall not include Net Proceeds of
a Capital Transaction, Capital Contributions, loans or Default Loans, or tenant
security deposits or earnest money deposits or any interest thereon so long as
the Company has a contingent obligation to return the same.
 
“Net Proceeds of a Capital Transaction” - Means the net cash proceeds (other
than insurance proceeds for lost rental incomes) from a Capital Transaction less
any portion thereof used to (i) establish (and contribute to) such reserves as
are required under any Financing Documents or additional reasonable reserves
required to operate the Company, (ii) repay any debts or other obligations of
the Company in connection with such Capital Transaction, (iii) restore the
Property following a casualty or condemnation, (iv) pay costs reasonably and
actually incurred in connection with the Capital Transaction, or (v) pay
creditors in the event of a liquidation.  “Net Proceeds of a Capital
Transaction” shall include all principal, interest and other payments as and
when received with respect to any note or other obligation received by the
Company in connection with a Capital Transaction.
 
“Non-Defaulting Member” - As defined in Section 2.3(a).
 
“Nonrecourse Deductions” - Has the meaning set forth in Treasury Regulations
Section 1.704-2(b)(1).  The amount of Nonrecourse Deductions for a Fiscal Year
equals the excess, if any, of the net increase, if any, in the amount of Company
Minimum Gain during that Fiscal Year, over the aggregate amount of any
distributions during that Fiscal Year of proceeds of a Nonrecourse Liability
that are allocable to an increase in Company Minimum Gain, determined according
to the provisions of Treasury Regulations Section 1.704-2(c).
 
“Nonrecourse Liability” - Has the meaning set forth in Treasury Regulations
Section 1.704-2(b)(3).
 
“Notices” - As defined in Section 11.2.
 
“Offeree” - As defined in Section 8.5(a).
 
“Offer Notice” - As defined in Section 8.5(a)
 
“Offeror” - As defined in Section 8.5(a).
 
“On-Site Property Manager” - As defined in Section 6.3.
 
“Party in Interest” – As defined in Section 8.7(c).
 
“Percentage Interest” - As to any Member, the Percentage Interest of such Member
specified in Section 3.1.
 
“Person” - Means any individual, corporation, partnership, limited liability
company, association, trust or other entity or organization.
 
“Plan” – As defined in Section 8.7(a).
 
“Plan Asset Regulations” – As defined in Section 8.8.
 
“Profits” and “Losses” - For each Fiscal Year or other period, an amount equal
to the Company’s taxable income or loss for such Fiscal Year or period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss, or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:
 
(a) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits or Losses pursuant to this
definitional Section shall be added to such taxable income or loss;
 
(b) Any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account
in computing Profits or Losses pursuant to this definitional Section, shall be
subtracted from such taxable income or loss;
 
(c) In the event the Gross Asset Value of any Company Asset is adjusted pursuant
to paragraph (b) or (c) under the definition of “Gross Asset Value,” the amount
of such adjustment shall be taken into account as gain or loss from the
disposition of such Company Asset for purposes of computing Profits or Losses;
 
(d) Gain or loss resulting from any disposition of Company property with respect
to which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;
 
(e) In lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation for such Fiscal Year or other period, computed
in accordance with the definition thereof;
 
(f) To the extent an adjustment to the adjusted tax basis of any Company Asset
pursuant to Code Section 734(b) or Code Section 743(b) is required pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account in
determining Capital Accounts as a result of a distribution other than in
complete liquidation of a Member’s Company Interest, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases the basis of the asset)
from the disposition of the asset and shall be taken into account for purposes
of computing Profits or Losses; and
 
(g) Notwithstanding any other provision of this definitional Section, any items
which are specially allocated under this Agreement shall not be taken into
account in computing Profits or Losses.
 
 
 
~5~

--------------------------------------------------------------------------------

Table of Contents
 
“Property” – Means the real property located on the Land, and all improvements,
fixtures, personal property, appurtenances, rights and interests in connection
therewith.
 
“Property Owner” – Means AmREIT SPF Shadow Creek, LP, a Delaware limited
partnership.
 
“Property Sale Acceptance Notice” - As defined in Section 8.6(b).
 
“Property Sale Exercise Notice” - As defined in Section 8.6(a).
 
“Property Sale Offer” - As defined in Section 8.6(d).
 
“Property Sale Rejection Notice” - As defined in Section 8.6(b).
 
“Purchase Agreement” – Means that certain Agreement of Purchase and Sale, dated
as of December 28, 2007, between Shadow Creek Retail, LP, as seller, and ARIC,
as purchaser, as amended by First Amendment to Agreement of Purchase and Sale
dated as of January 11, 2008, Second Amendment to Agreement of Purchase and Sale
dated as of January 18, 2008 and Third Amendment to Agreement of Purchase and
Sale dated as of January 25, 2008, as assigned to Property Owner by ARIC
pursuant to an assignment agreement dated as of the date hereof.
 
“QPAM” - As defined in Section 8.7(c).
 
“Qualified Organization” – Has the meaning set forth in Section 514(c)(9)(C) of
the Code.
 
“Receivables” – As defined in Section 2.1(c).
 
“Regulations” or “Treasury Regulations” - The Income Tax Regulations promulgated
under the Code as such regulations may be amended from time to time (including
Temporary Regulations).
 
“Regulatory Allocations” - As defined in Section 5.3(h).
 
“Reimbursement Agreement” – Means that certain reimbursement agreement dated as
of January 18, 2008 between Commingled Pension Trust Fund (Strategic Property)
of JPMorgan Chase Bank, N.A., an Affiliate of Acquisition, and ARIC, an
Affiliate of AmREIT SCA, which Reimbursement Agreement is superseded by this
Agreement.
 
“Rents” - Means, collectively, all fixed, base, minimum, guaranteed, additional,
retroactive, percentage, participation or escalation rents, operating cost
pass-throughs, utility charges, common area maintenance or management charges,
administrative charges, parking, maintenance, tax and insurance contributions
payable under any lease for space at the Property, deficiency rents and
liquidated damages following default by any tenant at the Property, premiums
payable by any tenant at the Property upon the exercise of a cancellation
privilege originally provided in any lease for space at the Property, and any
rights and claims of any kind which the Company may have against any tenant at
the Property.
 
“REOC” – A “real estate operating company” as defined in the Plan Asset
Regulations.
 
“Required Capital Contribution” – Means (i) with respect to AmREIT SCA, any
Additional Capital Contributions approved by all of the Members, and (ii) with
respect to Acquisition, any Additional Capital Contributions approved by all of
the Members.
 
“Shortfall” - As defined in Section 2.2(a).
 
“Shortfall Amount” - As defined in Section 2.2(a).
 
“Shortfall Notice” - As defined in Section 2.2(a).
 
“Subsidiary Entity” – Means each of (i) Property Owner, and (ii) AmREIT SPF
Shadow Creek GP, LLC, a Delaware limited liability company.
 
“Subsidiary Organizational Documents” – Means the organizational documents of
each Subsidiary Entity.
 
“Tax Matters Member” - As defined in Section 7.5.
 
“Tax Payments” - As defined in Section 4.4.
 
“Transaction Documents” - As defined in Section 11.16(a)(ii).
 
“Transfer” - As defined in Section 8.1.
 
“Transferee” - As defined in Section 8.6(a).
 
“Transferor” - As defined in Section 8.6(a).
 
“Transferor Purchase Price” - As defined in Section 8.6(a).
 
“UBTI” - Means “unrelated business taxable income” within the meaning of
Sections 511-514 of the Code.
 
“VCOC” – A “venture capital operating company” as defined in the Plan Asset
Regulations.
 
“Withdrawal Event” - As defined in Section 8.9.
 
“Withdrawn Member” - As defined in Section 8.9.
 
 
 
~6~

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE II
 
CAPITAL
 
SECTION 2.1. Initial Capital Contributions.
 
(a) AmREIT SCA shall, at the time of closing of the purchase of the Property
pursuant to the Purchase Agreement, contribute $8,934,571.36 in cash to the
capital of the Company as its Initial Capital Contribution.
 
(b) Acquisition shall, at the time of closing of the purchase of the Property
pursuant to the Purchase Agreement, contribute $35,738,285.43 in cash to the
capital of the Company as its Initial Capital Contribution.
 
(c) Contemporaneously with the execution of this Agreement, AmREIT SCA will
cause ARIC to assign to the Company all of its rights in and to the Purchase
Agreement, other than rights and obligations of ARIC in connection with or
related to the receivables described in Section 1.2(e) of the Purchase Agreement
(the “Receivables”).  AmREIT SCA represents and warrants to Acquisition and the
Company that (i) the Purchase Agreement is in full force and effect, (ii)
neither ARIC, nor to the best knowledge of AmREIT SCA, any other party to any
such Purchase Agreement is in default thereunder, (iii) the rights of ARIC under
the Purchase Agreement are not subject to any liens, encumbrances or legal or
equitable claims, and (iv) to the best of AmREIT SCA’s knowledge, the
representations and warranties contained in the Purchase Agreement are true,
complete and correct in all material respects.  The Members agree that AmREIT
SCA shall not receive any Capital Account credit in connection with the
assignment of the Purchase Agreement.  Contemporaneously with the execution of
this Agreement and the funding of the Initial Capital Contributions, the Company
shall reimburse the Members and their respective Affiliates for all Costs (as
defined in the Reimbursement Agreement) in connection with the purchase of the
Property.
 
(d) No Member shall have the right to withdraw any capital from the Company or
be repaid its Capital Contribution except as provided in this Agreement.
 
SECTION 2.2. Operating Capital; Additional Capital Contributions.
 
(a) In the event at any time or from time to time additional funds are necessary
to operate the Property and the gross receipts (including, without limitation,
proceeds under all loans) together with the proceeds of any reserve account
established by the Company may be insufficient to pay all expenses when due (a
“Shortfall”), then the Managing Member shall notify each Member of such
Shortfall (a “Shortfall Notice”) identifying the amount of such Shortfall (the
“Shortfall Amount”) and any reason for such Shortfall.  The Managing Member
shall consult with the other Member within a reasonable period of time prior to
delivering any Shortfall Notice.  Any Member may direct the Managing Member to
provide a Shortfall Notice in the event such Member determines that there is a
Shortfall.
 
(b) To the extent approved by all of the Members, each Member shall contribute
to the capital of the Company (each, an “Additional Capital Contribution”) its
Percentage Interest of the Shortfall Amount, on or before the Due Date, such
that the Shortfall Amount specified in the Shortfall Notice shall not exist
subsequent to the Due Date (it being acknowledged and agreed that neither Member
shall have the right or obligation to make Additional Capital Contributions to
the Company except as expressly provided herein).  Additional Capital
Contributions shall be credited to the Capital Account of the Member making such
Additional Capital Contributions or the Capital Account of any Member on whose
behalf such Additional Capital Contributions are being made pursuant to Section
2.3.  As used in this Agreement, “Due Date” shall mean the fifteenth (15th) day
following the date on which such contribution was approved by all of the
Members; provided, however, that if such fifteenth (15th) day shall fall on the
last five (5) Business Days of a calendar month, the Due Date shall be the
second (2nd) Business Day of the immediately succeeding calendar month.
 
(c) 
 
SECTION 2.3. Default Loans.
 
(a) If any Member shall fail to advance any Required Capital Contribution
pursuant to Section 2.1 or Section 2.2 hereof by 5:00 P.M. Eastern Standard Time
of the Due Date thereof (a “Defaulting Member”), each non-defaulting Member (a
“Non-Defaulting Member”) that does not have an outstanding Default Loan made to
it hereunder (a “Lending Eligible Member”) may deliver a notice to the
Defaulting Member which shall include the following statement set forth in all
capital letters:  “NOTE:  YOU HAVE FAILED TO MAKE A REQUIRED CAPITAL
CONTRIBUTION TO SHADOW CREEK HOLDING COMPANY LLC IN THE AMOUNT OF $________, AND
THE UNDERSIGNED CAN ELECT TO FUND THE SAME AS A “DEFAULT LOAN” AS DEFINED IN
SECTION 2.3 OF THE LIMITED LIABILITY COMPANY AGREEMENT OF SHADOW CREEK HOLDING
COMPANY LLC IF SUCH REQUIRED CAPITAL CONTRIBUTION IS NOT MADE BY YOU ON OR
BEFORE THIRTY (30) DAYS FOLLOWING THE DATE HEREOF.”  The Lending Eligible Member
shall have the right, but not the obligation, to make a loan (a “Default Loan”)
to such Defaulting Member in an amount equal to the Defaulting Member’s
Percentage Interest of such Required Capital Contribution, within thirty (30)
days after the delivery of such notice provided that such Defaulting Member has
not made such Required Capital Contribution within such thirty (30) day
period.  If a Default Loan(s) shall be made in accordance with this Section 2.3,
the Company shall notify the Defaulting Member of the amount and date of the
Default Loan(s) and the Capital Account of the Defaulting Member shall be
credited to reflect the payment of the proceeds of the Default Loan to the
Company.  Each Default Loan shall be deemed to be made to the Defaulting Member,
with the proceeds of each Default Loan by the Lending Eligible Member making
same being delivered to the Company in immediately available funds on such
Defaulting Member’s behalf.  A Default Loan shall be deemed to have been
advanced on the date actually advanced.  Default Loans shall earn interest on
the outstanding principal amount thereof at a rate equal to the lesser of (i)
the Default Loan Rate or (ii) the Maximum Rate, from the date actually advanced
until the same is repaid in full.
 
(b) Default Loans shall be non-recourse (except to a Member’s Company Interest),
secured as provided in paragraph (c) of this Section 2.3 and shall have a term
of one hundred twenty (120) days and be repayable by and collectible from the
Defaulting Member only as set forth in this Section 2.3(b).  A Member making a
Default Loan (a “Lending Member”) may, in the exercise of such Member’s sole and
absolute discretion, extend (for one (1) or more periods to be determined by
such Member) the term of a Default Loan.  If a Member makes a Default Loan, the
Defaulting Member shall not receive any distributions of Net Cash Flow or Net
Proceeds of a Capital Transaction or any proceeds from the transfer of all or
any part of its interest in the Company while the Default Loan remains
unpaid.  Instead, the Defaulting Member’s share of Net Cash Flow and Net
Proceeds of a Capital Transaction or such other proceeds shall (until all
Default Loans and interest thereon shall have been repaid in full) first be paid
to the Lending Member.  Such payments shall be applied first to the payment of
interest on such Default Loans and then to the repayment of the principal
amounts thereof, but shall be considered, for all other purposes of this
Agreement, to have been distributed or paid to the Defaulting Member and applied
by the Defaulting Member in repayment of the applicable Default
Loan.  Distributions of Net Cash Flow and Net Proceeds of a Capital Transaction
to such Defaulting Member shall be immediately reinstated prospectively upon the
full repayment of a Default Loan and interest thereon to the Lending Member (if
a Default Loan has been made).  In addition, at any time during the term of such
Default Loan, the Defaulting Member shall have the right to repay, in full, the
Default Loan (including interest).
 
(c) To the extent permitted under any Financing Documents, if a Member makes a
Default Loan, the Defaulting Member shall be deemed to have pledged to the
Lending Member, and granted to such Lending Member a continuing first priority
security interest in, all of the Defaulting Member’s Company Interest to secure
the payment of the principal of, and interest on, such Default Loan in
accordance with the provisions hereof, and for such purpose this Agreement shall
constitute a security agreement.  The Defaulting Member shall promptly execute,
acknowledge and deliver such financing statements, continuation statements or
other documents and take such other actions as the Lending Member shall request
in order to perfect or continue the perfection of such security interest; and,
if the Defaulting Member shall fail to do so within seven (7) days after demand
therefor, the Lending Member is hereby appointed the attorney-in-fact of, and is
hereby authorized on behalf of, the Defaulting Member, to execute, acknowledge
and deliver all such documents and take all such other actions as may be
required to perfect such security interest.  Such appointment and authorization
are coupled with an interest and shall be irrevocable.  Any Lending Member
holding a security interest in another Member’s Company Interest as a result of
the making of a Default Loan to another Member shall, prior to exercising any
right or remedy (whether at law, in equity or pursuant to the terms hereof)
available to such Lending Member in connection with such security interest,
provide to the Defaulting Member written notice, in reasonable detail, of the
right or remedy to be exercised and the intended timing of such exercise, which
notice shall be sent not less than thirty (30) days prior to the timing of such
exercise.
 
 
 
~7~

--------------------------------------------------------------------------------

Table of Contents
 
(d) In addition to the rights granted to the Non-Defaulting Member herein, the
Non-Defaulting Member may, at its sole election, institute suit in any court of
competent jurisdiction to obtain (i) reimbursement for all costs of court and
reasonable attorneys’ fees thereby reasonably incurred and (ii) actual damages
(as opposed to special, consequential or punitive damages), if any, reasonably
resulting to the Company or the Non-Defaulting Member from such default by the
Defaulting Member plus interest thereon at the Default Rate from the date
incurred until the date paid; provided, that any amount recovered against the
Defaulting Member shall be limited exclusively to the Defaulting Member’s
Company Interest.
 
(e) If the Non-Defaulting Member shall elect not to make a Default Loan, then
the Company shall promptly return the Required Capital Contribution advanced by
the Non-Defaulting Member to the Non-Defaulting Member.
 
SECTION 2.4. No Third Party Beneficiaries.  The right of a Member to require a
Required Capital Contribution or to make a Default Loan shall not confer upon
any creditor or other third party having dealings with the Company any right,
claim or other benefit, including the right to require any such Required Capital
Contribution or Default Loan.
 
ARTICLE III
 
COMPANY INTERESTS
 
SECTION 3.1. Percentage Interests.  The Percentage Interest of Acquisition in
the Company shall be eighty percent (80%) and the Percentage Interest of AmREIT
SCA in the Company shall be twenty percent (20%).
 
SECTION 3.2. Capital Accounts.  The Company shall establish and maintain a
separate Capital Account for each Member in accordance with the following
provisions:
 
(a) To each Member’s Capital Account there shall be credited such Member’s
Capital Contributions (including, with respect to the Capital Account of any
Defaulting Member, Additional Capital Contributions made to the Company on such
Defaulting Member’s behalf pursuant to the terms of Section 2.3 hereof), such
Member’s allocable share of Profits, and any items in the nature of income or
gain that are specially allocated to such Member under this Agreement, and the
amount of any Company liabilities that are assumed by such Member in accordance
with the terms hereof (other than liabilities that are secured by any Company
Asset distributed to such Member).
 
(b) To each Member’s Capital Account there shall be debited the amount of cash
and the Gross Asset Value of any Company property distributed (or deemed
distributed to a Defaulting Member in connection with the repayment of a Default
Loan to a Lending Member in accordance with the terms hereof) to such Member
pursuant to any provision of this Agreement (net of liabilities secured by such
distributed property that such Member is considered to assume or take subject to
under Code Section 752), such Member’s allocable share of Losses, and any items
in the nature of expenses or losses that are specially allocated to such Member
under this Agreement, and the amount of any liabilities of such Member that are
assumed by the Company (other than liabilities that are secured by any property
contributed by such Member to the Company).
 
(c) In the event any Company Interest is transferred in accordance with the
terms of this Agreement, the transferee shall succeed to the Capital Account of
the transferor to the extent it relates to the transferred Company Interest.  In
the case of Transfer of a Company Interest at a time when an election under Code
Section 754 is in effect, the Capital Account of the transferee Member shall not
be adjusted to reflect the adjustments to the adjusted tax bases of Company
property required under Code Sections 754 and 743, except as otherwise permitted
by Treasury Regulations Section 1.704-1(b)(2)(iv)(m).
 
(d) In determining the amount of any liability for purposes of paragraphs (a)
and (b) above, there shall be taken into account Code Section 752(c) and the
Treasury Regulations promulgated thereunder, and any other applicable provisions
of the Code and Regulations.
 
(e) The foregoing provisions and the other provisions of this Agreement relating
to the maintenance of Capital Accounts are intended to comply with Treasury
Regulations Section 1.704-1(b) and 1.704-2, and shall be interpreted and applied
in a manner consistent with such Regulations.
 
SECTION 3.3. Return of Capital.  No Member shall be liable for the return of the
Capital Contributions (or any portion thereof) of any other Member, it being
expressly understood that any such return shall be made solely from the Company
Assets.  No Member shall be required to pay to the Company or to any other
Member any deficit in its Capital Account upon dissolution of the Company or
otherwise, and no Member shall be entitled to withdraw any part of its Capital
Contributions or Capital Account, to receive interest on its Capital
Contributions or Capital Account or to receive any distributions from the
Company, except as expressly provided for in this Agreement or under the
Delaware Act as then in effect.
 
ARTICLE IV
 
DISTRIBUTIONS
 
SECTION 4.1. General.  Net Cash Flow and/or Net Proceeds of a Capital
Transaction shall be distributed to the Members as set forth in Section 4.2 and
4.3 below.
 
SECTION 4.2. Net Cash Flow.  Subject to Section 10.2 and Section 2.3 hereof, Net
Cash Flow of the Company for any Fiscal Year shall be distributed monthly (if
available) by the Managing Member to the Members in accordance with their
Percentage Interests.
 
SECTION 4.3. Net Proceeds of a Capital Transaction.  Subject to Section 10.2 and
Section 2.3 hereof, Net Proceeds of a Capital Transaction shall be distributed
by the Managing Member as soon as practicable after the receipt thereof to the
Members in the following manner and priority:
 
(a) First, eighty percent (80%) to Acquisition and twenty percent (20%) to
AmREIT SCA until Acquisition’s 8.25% IRR Deficiency is equal to zero;
 
(b) Second, seventy-five percent (75%) to Acquisition and twenty-five percent
(25%) to AmREIT SCA until Acquisition’s 12% IRR Deficiency is equal to zero; and
 
(c) Third, seventy percent (70%) to Acquisition and thirty percent (30%) to
AmREIT SCA.
 
SECTION 4.4. Tax Payments.  To the extent that any taxes or withholding taxes
are due on behalf of or with respect to any Member and the Company is required
by law to withhold or to make such tax payments (“Tax Payments”), the Company
shall withhold such amounts and make such Tax Payments as so required.  Each Tax
Payment made on behalf of or with respect to a Member shall be deemed a
distribution of Net Cash Flow in such amount to such Member to the extent such
Tax Payment was not attributable to a Capital Transaction, and to the extent
such Tax Payment is attributable to a Capital Transaction, it shall be deemed a
distribution of Net Proceeds of a Capital Transaction to such Member, and any
such deemed distribution shall be deemed to have been paid to the Member on the
earlier of the date when the corresponding Tax Payment is made by the Company or
the date that the distributions, if any, giving rise to the obligation to make
such Tax Payment were made.
 
SECTION 4.5. Limitation on Distributions.  Notwithstanding anything to the
contrary contained herein, without the prior consent of the Members, no
distribution of Net Cash Flow or Net Proceeds of a Capital Transaction shall be
made hereunder if such distribution would cause the Company to default under any
Key Document or violate Section 18-607 of the Delaware Act or other applicable
law.
 
 
 
~8~

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE V
 
ALLOCATION OF PROFITS AND LOSSES
 
SECTION 5.1. Profits.  After giving effect to the special allocations set forth
in Section 5.3 hereof, Profits for any Fiscal Year shall be allocated as
follows:
 
(a) First, to the Members, in accordance with their Percentage Interests, until
the aggregate amount of Profits allocated to them under this Section 5.1(a) for
the Fiscal Year and all prior Fiscal Years equals the aggregate amount of Losses
allocated to them pursuant to Section 5.2(e) for all prior Fiscal Years;
 
(b) Second, to the Members, until the aggregate amount of Profits allocated to
them under this Section 5.1(b) for the Fiscal Year and all prior Fiscal Years
equals the aggregate amount of Losses allocated to them pursuant to Section
5.2(d) for all prior Fiscal Years, in proportion to their shares of such Losses
being offset;
 
(c) Third, eighty percent (80%) to Acquisition and twenty percent (20%) to
AmREIT SCA until the aggregate amount of Profits allocated to each Member under
this Section 5.1(c) equals the sum of (x) the amount of distributions made
pursuant to Section 4.2 and (y) the amount of distributions made and the amount
of accrued, unpaid distributions that would be made, to each Member under
Section 4.3(a) in order to reduce Acquisition’s 8.25% IRR Deficiency to zero,
(excluding, in each case, distributions representing a return of capital), plus
the amount of Losses allocated to such Member under Section 5.2(c);
 
(d) Fourth, seventy-five percent (75%) to Acquisition and twenty-five percent
(25%) to AmREIT SCA until the aggregate amount of Profits allocated to each
Member under this Section 5.1(d) equals the cumulative amount of distributions
made, and the amount of accrued, unpaid distributions that would be made, to
each Member under Section 4.3(b) in order to reduce Acquisition’s 12% IRR
Deficiency to zero (excluding, in each case, distributions representing a return
of capital), plus the amount of Losses allocated to such Member under Section
5.2(b); and
 
(e) Fifth, the balance, if any, seventy percent (70%) to Acquisition and thirty
percent (30%) to AmREIT SCA.
 
SECTION 5.2. Losses.  After giving effect to the special allocations set forth
in Section 5.3 hereof, Losses for any Fiscal Year shall be allocated as follows:
 
(a) First, to the Members until the aggregate amount of Losses allocated to them
under this Section 5.2(a) for the Fiscal Year and all prior Fiscal Years equals
the aggregate amount of Profits allocated to them for all prior Fiscal Years
pursuant to Section 5.1(e), in proportion to their shares of the Profits being
offset;
 
(b) Second, to the Members until the aggregate amount of Losses allocated to
them under this Section 5.2(b) for the Fiscal Year and all prior Fiscal Years
equals the aggregate amount of Profits allocated to them for all prior Fiscal
Years pursuant to Section 5.1(d), in proportion to their shares of the Profits
being offset;
 
(c) Third, to the Members until the aggregate amount of Losses allocated to them
under this Section 5.2(c) for the Fiscal Year and all prior Fiscal Years equals
the aggregate amount of Profits allocated to them for all prior Fiscal Years
pursuant to Section 5.1(c), in proportion to their share of the Profits being
offset;
 
(d) Fourth, to the Members, in proportion to their relative positive Capital
Account balances, until the positive Capital Account balance of each Member has
been reduced to zero; and
 
(e) Fifth, the balance, if any, to the Members in accordance with their
Percentage Interests.
 
SECTION 5.3. Special Allocations.
 
(a) Minimum Gain Chargeback.  Notwithstanding any other provision of this
Article V, if there is a net decrease in Company Minimum Gain during any Company
Fiscal Year, the Members shall be specially allocated items of Company income
and gain for such Fiscal Year (and, if necessary, subsequent Fiscal Years) in an
amount equal to such Member’s share of the net decrease in Company Minimum Gain,
determined in accordance with Treasury Regulations Section
1.704-2(g)(2).  Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to each Member
pursuant thereto.  The items so allocated shall be determined in accordance with
Treasury Regulations Section 1.704-2(f).  This Section 5.3(a) is intended to
comply with the minimum gain chargeback requirement in Section 1.704-2(f) of the
Treasury Regulations and shall be interpreted consistently therewith.
 
(b) Member Nonrecourse Debt Minimum Gain Chargeback.  Notwithstanding any other
provision of this Article V, except Section 5.3(a), if there is a net decrease
in Member Nonrecourse Debt Minimum Gain attributable to a Member Nonrecourse
Debt during any Fiscal Year, each Member who has a share of the Member
Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse Debt,
determined in accordance with Treasury Regulations Section 1.704-2(i)(5), shall
be specially allocated items of Company income and gain for such Fiscal Year
(and, if necessary, subsequent Fiscal Years) in an amount equal to such Member’s
share of the net decrease in Member Nonrecourse Debt Minimum Gain attributable
to such Member Nonrecourse Debt, determined in accordance with Treasury
Regulations Section 1.704-2(i)(4).  Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each Member pursuant thereto.  The items so allocated shall be
determined in accordance with Treasury Regulations Section 1.704-2(i)(4).  This
Section 5.3(b) is intended to comply with the minimum gain chargeback
requirement in such Section of the Treasury Regulations and shall be interpreted
consistently therewith.
 
(c) Qualified Income Offset.  In the event any Member unexpectedly receives any
adjustments, allocations, or distributions described in paragraphs (4), (5) and
(6) of Treasury Regulations Section 1.704-1(b)(2)(ii)(d), items of Company
income and gain shall be specially allocated to such Members in an amount and
manner sufficient to eliminate, to the extent required by such Regulations, the
Adjusted Capital Account deficit of such Members as quickly as possible,
provided that an allocation pursuant to this Section 5.3(c) shall be made only
if and to the extent that such Member would have an Adjusted Capital Account
deficit after all other allocations provided for in this Article V have been
tentatively made as if this Section 5.3(c) were not in the Agreement.
 
(d) Nonrecourse Deductions.  Nonrecourse Deductions shall be allocated to the
Members in accordance with their respective Percentage Interests.
 
(e) Member Nonrecourse Deductions.  Any Member Nonrecourse Deductions for any
Fiscal Year or other period shall be specially allocated to the Member who bears
the economic risk of loss with respect to the Member Nonrecourse Debt to which
such Member Nonrecourse Deductions are attributable in accordance with Treasury
Regulations Section 1.704-2(i)(1).
 
(f) Limitation on Allocation of Losses.  In no event shall Losses be allocated
to a Member to the extent such allocation would result in such Member having an
Adjusted Capital Account deficit at the end of any Fiscal Year.  All such Losses
shall be allocated to the other Member, provided, however, that appropriate
adjustments shall be made to the allocation of future Profits in order to offset
such specially allocated Losses hereunder.
 
(g) Section 754 Adjustments.  To the extent an adjustment to the adjusted tax
basis of any Company Asset pursuant to Code Section 734(b) or Code Section
743(b) is required, pursuant to Treasury Regulations Section
1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital Accounts,
the amount of such adjustment to the Capital Accounts shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis) and such gain or loss shall be allocated to
the Members in a manner consistent with the manner in which their Capital
Accounts are required to be adjusted pursuant to such Section of the Treasury
Regulations.
 
 
 
~9~

--------------------------------------------------------------------------------

Table of Contents
 
(h) Special Allocations.  Notwithstanding any other provision of this Agreement,
allocations under this Agreement shall be made only to the extent that, and
shall be adjusted to the extent necessary to ensure that, the Company’s
allocations satisfy the requirements of Code Section 514(c)(9)(E), the Treasury
Regulations promulgated thereunder and any administrative guidelines or
pronouncements thereunder, including so that all allocations have “substantial
economic effect” for purposes of Code Section 514(c)(9)(E)(i)(II).
 
(i) Curative Allocations.  The allocations contained in Sections 5.3(a) through
5.3(g) (the “Regulatory Allocations”) are intended to comply with certain
requirements of the Code and Treasury Regulations.  The Members intend that, to
the extent possible, all Regulatory Allocations shall be offset either by other
Regulatory Allocations or with special allocations of other items of Company
income, gain, loss or deduction pursuant to this Section 5.3(i).  Therefore,
notwithstanding any other provisions of this Article V (other than the
Regulatory Allocations and Section 5.3(h)), the Members shall make such
offsetting special allocations of Company income, gain, loss or deduction in
whatever manner they reasonably determine to be appropriate so that, after such
offsetting allocations are made, each Member’s Capital Account balance is, to
the extent possible, equal to the Capital Account balance such Member would have
had if the Regulatory Allocations were not part of this Agreement.
 
SECTION 5.4. Other Allocation Rules.
 
(a) For purposes of determining the Profits, Losses, or any other items
allocable to any period, Profits, Losses, and any such other items shall be
determined on a daily, monthly, or other basis, as reasonably determined by the
Members using any permissible method under Code Section 706 and the Treasury
Regulations thereunder.
 
(b) Except as otherwise provided in this Agreement, all items of Company income,
gain, loss, deduction, and any other allocations not otherwise provided for
shall be divided among the Members for tax purposes in the same proportions as
they share Profits or Losses, as the case may be, for the Fiscal Year.
 
(c) The Members are aware of the income tax consequences of the allocations made
by this Article V and hereby agree to be bound by the provisions of this Article
V in reporting their shares of Company income and loss for income tax purposes.
 
(d) Solely for purposes of determining a Member’s proportionate share of the
“excess nonrecourse liabilities” of the Company within the meaning of Treasury
Regulations Section 1.752-3(a)(3), the Members’ interests in Company profits are
in proportion to their Percentage Interests.
 
(e) To the extent permitted by Treasury Regulations Section 1.704-2(h)(3), the
Members shall treat distributions of Net Proceeds of a Capital Transaction as
not allocable to an increase in Company Minimum Gain to the extent the
distribution does not cause or increase a deficit balance in the Adjusted
Capital Account of any Member.
 
SECTION 5.5. Tax Allocations:  Code Section 704(c).
 
(a) Except as otherwise provided in this Section 5.5, items of Company taxable
income, gain, loss and deduction shall be determined in accordance with Code
Section 703, and the Members’ distributive shares of such items for purposes of
Code Section 702 shall be determined according to their respective shares of
Profits or Losses to which such items relate.
 
(b) In accordance with Code Section 704(c) and the Treasury Regulations
thereunder, income, gain, loss, and deduction with respect to any property
contributed to the capital of the Company shall, solely for tax purposes, be
allocated among the Members so as to take account of any variation between the
adjusted basis of such property to the Company for federal income tax purposes
and its initial Gross Asset Value.
 
(c) In the event the Gross Asset Value of any Company property is adjusted
pursuant to paragraph (b) of the definition of Gross Asset Value, subsequent
allocations of income, gain, loss, and deduction with respect to such asset
shall take account of any variation between the adjusted basis of such asset for
federal income tax purposes and its Gross Asset Value in the same manner as
under Code Section 704(c) and the Treasury Regulations thereunder.
 
(d) Any elections or other decisions relating to such allocations shall be made
by the Members, in any manner that reasonably reflects the purpose and intention
of this Agreement.  Allocations pursuant to this Section 5.5 are solely for
purposes of federal, state, and local taxes and shall not affect, or in any way
be taken into account in computing, any Member’s Capital Account or share of
Profits, Losses, other items, or distributions pursuant to any provision of this
Agreement.
 
ARTICLE VI
 
MANAGEMENT
 
SECTION 6.1. Management.
 
(a) Except as otherwise expressly provided in this Agreement, the business and
affairs of the Company initially shall be exclusively vested in the
Members.  The Managing Member shall carry out and implement the day to day
affairs of the Company within the scope of the authority granted pursuant to
this Agreement.  In addition to the obligations of the Managing Member
specifically set forth herein, the Managing Member shall keep the Members
reasonably informed as to all material matters of concern to the Company and the
Members.  The Managing Member agrees to devote to the Company’s business such
time as reasonably shall be necessary in connection with its duties and
responsibilities hereunder.  Except to the extent limited by the provisions of
Section 6.2 or otherwise in this Agreement, the Managing Member shall have the
authority without the consent of the other Member to:
 
(i) implement all decisions approved by the Members (to the extent such approval
is required hereunder);
 
(ii) conduct (or cause to be conducted under its supervision) the day-to-day
business and affairs of the Company and the Subsidiary Entities subject to, and
in accordance with, this Agreement;
 
(iii) perform or observe all of the specific obligations to be performed by the
Managing Member hereunder;
 
(iv) open and maintain bank accounts for funds of the Company and the Subsidiary
Entities in the name of the Company and the Subsidiary Entities and designate
the persons authorized on behalf of the Company and the Subsidiary Entities to
make deposits therein and withdrawals therefrom;
 
(v) employ independent unaffiliated contractors at market rates for the ordinary
maintenance and repair of the Property;
 
 
 
~10~

--------------------------------------------------------------------------------

Table of Contents
 
(vi) retain or engage independent unaffiliated real estate brokers licensed to
do business in Texas;
 
(vii) pay, extend, renew, modify, adjust, submit to arbitration, prosecute,
defend or compromise upon such terms as the Managing Member may determine and
upon such evidence as it deems sufficient any obligation, suit, liability, cause
of action or claim, either in favor of or against the Company or any Subsidiary
Entity;
 
(viii) enter into, execute, acknowledge and deliver any and all contracts,
agreements or other instruments the Managing Member deems necessary or
appropriate in connection with the business or affairs of the Company or any
Subsidiary Entity;
 
(ix) apply for, file, prosecute, obtain, appeal and challenge any permit,
approval, authorization, filing or consent with respect to the Company or any
Subsidiary Entity issued by any governmental authority;
 
(x) engage in any kind of activity and execute, perform and carry out contracts
of any kind necessary, or in connection with or convenient or incidental to any
of the foregoing or the Company’s purposes as set forth herein; and
 
(xi) otherwise take any other action in furtherance of the Company’s stated
purpose hereunder unless consent of one or more of the Members is otherwise
expressly required hereunder.
 
Any third party dealing with the Company may, without any inquiry, rely upon any
instrument or agreement executed and delivered by the Managing Member on behalf
of the Company as constituting the binding act and deed of the Company.  Except
to the extent limited by the provisions of Section 6.2 or otherwise in this
Agreement, the Managing Member shall have the authority to employ on behalf of
the Company such agents, managers, accountants, attorneys, consultants and other
Persons as the Managing Member may deem necessary and in the best interests of
the Company.  The Managing Member agrees to notify the other Member from time to
time of the name, address and telephone number of the person or persons
primarily responsible for carrying out Managing Member’s obligations hereunder
with respect to the day-to-day management of the Property.
 
(b) In addition to and without limiting (except as otherwise set forth in this
Section 6.1) the duties and obligations of the Managing Member as set forth
above, subject to the limitations set forth in Section 6.2 and otherwise in this
Agreement, the Managing Member shall use commercially reasonable efforts to
cause the Company to comply with the following duties:
 
(i) directly or through its agents, at all times, use commercially reasonably
efforts to perform and comply with in all material respects and enforce the
material provisions of any Key Document, lease, management agreement,
development agreement, renovation agreement, construction contract or other
contract, instrument or agreement to which the Company or any Subsidiary Entity
is a party or which affects the Property or the operation thereof;
 
(ii) to the extent the Company has available funds, keep and maintain in effect
commercially reasonable insurance coverage in accordance with usual and
customary standards or as otherwise required under any agreement to which the
Company is otherwise bound;
 
(iii) deliver to the Members promptly upon the receipt or sending thereof copies
of all material notices, reports and communications (i) between the Company and
any holder of a mortgage or deed of trust or any party to any material operating
agreement, construction contract, major lease or other material contract
affecting the Company or all or any portion of the Property which in each case
relate to any existing or pending default thereunder or to any financial or
operational information requested by such party, or expressly required under
this Agreement, and (ii) regarding material violations or material matters
affecting the Company or the Property;
 
(iv) not knowingly permit the Company to operate in such manner as to be
classified as an “investment company” for purposes of the Investment Company Act
of 1940, as amended;
 
(v) if (i) the Company is operated in such manner as to be classified as an
“investment company”, or (ii) the Company fails to qualify as a REOC or a VCOC,
cooperate with any adversely affected Member in connection therewith and use
best efforts to satisfy such Member and promptly alleviate any adverse
consequences to such Member resulting therefrom;
 
(vi) not violate or cause the Company to violate the Trading with the Enemy Act,
as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto.  Without limiting the
generality of the foregoing, each Member hereby represents and warrants that
neither such Member nor any subsidiary or, to its knowledge, any Affiliate of
such Member (A) is or will become a “blocked person” described in Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Person Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)) or (B) knowingly engages or will knowingly engage
(including, without limitation, in connection with the sale of any portion of
the Property) in any dealings or transactions, or is or will be otherwise
associated, with any such blocked person; and
 
(vii) to the extent the Company has available funds, cause to be paid any and
all Impositions.
 
SECTION 6.2. Major Decisions.  Notwithstanding the provisions of Section 6.1 but
subject to the express terms of Section 6.3, Section 6.7, Section 6.8 and
Article VIII of this Agreement, without the prior written consent, of all
Members in each instance (a “Major Decision”), the Company shall not, and shall
not allow any Subsidiary Entity to:
 
(a) Transfer the Property or the Company Assets (other than personal property at
the Property which may be disposed of or replaced due to wear and tear or
obsolescence or otherwise in the ordinary course of business) or any part
thereof or interest therein;
 
(b) acquire other real property, or any interest therein on behalf of the
Company or any Subsidiary Entity, either directly or indirectly;
 
(c) borrow money on behalf of the Company or any Subsidiary Entity other than
the First Mortgage Loan, whether on a secured or unsecured basis, prepay, in
whole or in part, refinance, recast, modify, extend or compromise any debt for
borrowed money, issue evidences of indebtedness for borrowed money or secure the
same by mortgages, deeds of trust, security agreements or other similar
documents or assert or make a claim that any debt (including, without
limitation, any construction loan) violates applicable law (including, without
limitation, usury laws) or to amend, modify or terminate such arrangement;
 
(d) (i) adopt, amend, modify, alter or change the Approved Lease or the Approved
Tenant Representative Agreement or (ii) enter into any property management,
brokerage, leasing, finder’s fee, or commission agreement or cancel, extend or
otherwise amend, modify, alter or change in any respect any such property
management, brokerage, leasing, finder’s fee or commission agreement, in each
case excluding any (A) Approved Tenant Representative Agreement or (B) Approved
Leases;
 
(e) engage in any transaction between the Company or any Subsidiary Entity on
the one hand and the Managing Member, any general partner or managing member of
the Managing Member, any Affiliate of the Managing Member or any Affiliate of
any general partner or managing member of the Managing Member on the other hand
(other than the Managing Member Affiliate Agreements approved by the other
Member), or amend, modify or terminate any Managing Member Affiliate Agreement,
permit the assignment of any Managing Member Affiliate Agreement, release any
party from any liability arising from any Managing Member Affiliate Agreement,
waive any material rights or exercise any rights under any Managing Member
Affiliate Agreement that will have an adverse effect on the Company or any
Subsidiary Entity or upon the value, use, development, renovation or
financeability of the Property;
 
 
 
~11~

--------------------------------------------------------------------------------

Table of Contents
 
(f) name the Property or change the name of the Property, change the primary use
of the Property or make or agree to any material changes to the site-plan,
subdivision or zoning of the Property or any portion thereof, alter (in any
material respect), approve the terms or provisions of (or amend or modify) any
restrictive covenants or easement agreements or other encumbrance on title, or
re-develop or renovate the Property;
 
(g) [intentionally omitted];
 
(h) [intentionally omitted];
 
(i) take any action related to the construction of the Property;
 
(j) establish any contingency funds or reserves on behalf of the Company or any
Subsidiary Entity, except as may be expressly required by any Financing
Document;
 
(k) extend credit, make loans or become or act as a surety, guarantor, endorser
or accommodation endorser (or modify any obligations relating to the foregoing)
except in connection with negotiating checks or other instruments received by
the Company or any Subsidiary Entity;
 
(l) approve any insurance program for the Company or any Subsidiary Entity or
the Property;
 
(m) approve or replace the Company Counsel, the Accountant, the general
contractor, project architect, project engineer or any other professional
consultants for the Company or any Subsidiary Entity or any successors thereto;
 
(n) settle any insurance claim or condemnation action or legal proceeding or
claim brought against the Company and/or any Subsidiary Entity involving a claim
in excess of Twenty-Five Thousand Dollars ($25,000) or which, when added to all
other insurance or condemnation claims or legal proceeding or claim during a
single calendar year, exceeds Fifty Thousand Dollars ($50,000);
 
(o) assert or initiate (and once initiated, settle) any claim, suit, litigation
or other proceeding against any Person, excluding actions instituted against
tenants in the ordinary course of business;
 
(p) take any action in respect of the Property or any portion thereof relating
to environmental matters other than (i) to obtain environmental studies and
reports and conduct (or arrange for) evaluations and analyses thereof if there
is a reasonable basis to believe that the Property has been affected by
hazardous substances in violation of applicable law, (ii) as may be necessary or
appropriate to preserve or protect life or property or (iii) as may be necessary
in the Managing Member’s good faith determination to comply with applicable law
if the failure to immediately comply therewith is, in the Managing Member’s good
faith determination, reasonably likely to (x) subject the Company to criminal or
unbonded civil liability or subject the Property to an unbonded lien or (y) give
rise to material risk of loss; provided that the Managing Member shall promptly
notify the other Member of any actions taken pursuant to the foregoing clauses
(ii) or (iii);
 
(q) decide whether to repair or rebuild in case of material damage to any of the
improvements on the Property, or any part thereof, arising out of a casualty or
condemnation, except such emergency repairs (i) as may be necessary or
appropriate to preserve or protect life or property or (ii) as may be necessary
in the Managing Member’s good faith determination to comply with applicable law
if the failure to immediately comply therewith is, in the Managing Member’s good
faith determination, reasonably likely to (x) subject the Company to criminal or
unbonded civil liability or subject the Property to an unbonded lien or (y) give
rise to material risk of loss; provided that the Managing Member shall promptly
notify the other Member of any actions taken pursuant to the foregoing clauses
(i) or (ii);
 
(r) execute or deliver documents, agreements or instruments on behalf of the
Company or any Subsidiary Entity, except those which (A) are not Managing Member
Affiliate Agreements, (B) do not grant any lien or encumbrance against the
Property, (C) are customary for the ordinary day to day operations of the
Property and which are reasonably unlikely to have a material adverse effect on
the Company or any Subsidiary Entity or upon the value, use, development,
renovation or financeability of the Property, and (D) (1) are for a term of
twelve (12) months or less and (2) provide for consideration of less than Fifty
Thousand Dollars ($50,000);
 
(s) modify in any material respect (i) any Key Document or (ii) any other
material agreement or contracts described in Section 6.2(r) after the same has
been approved by the Members and executed by the Company or any Subsidiary
Entity;
 
(t) take any action under applicable bankruptcy, insolvency or similar laws with
respect to the Company or any Subsidiary Entity;
 
(u) except as otherwise expressly set forth in this Agreement, permit the
admission of a new member in the Company or a new partner or new member, as
applicable, in a Subsidiary Entity or the issuance of additional Company
Interests in the Company or interests in a Subsidiary Entity;
 
(v) enter into any lease, license or other occupancy agreement other than
Approved Leases or enter into any joint ventures (regardless of the form of the
joint venture);
 
(w) merge or consolidate the Company or any Subsidiary Entity with or into
another Person (or take any action which has substantially the same effect or
commits the Company or any Subsidiary Entity to do any of the foregoing);
 
(x) execute and deliver any document which is prohibited under the Delaware Act
or this Agreement;
 
(y) amend, modify or terminate this Agreement or any of the organizational
documents and organizational instruments governing the Company or any of the
Subsidiary Organizational Documents;
 
(z) take any action not in furtherance of the stated purposes or intended
business of the Company as set forth in this Agreement;
 
(aa) take any action in contravention of, amend, modify or waive the provisions
of any agreement that the Members would have the right to consent or approve;
 
(bb) exercise or waive any material rights under the Purchase Agreement or the
Construction Escrow Agreement (as defined in the Purchase Agreement), or amend,
modify, alter or change the Purchase Agreement or the Construction Escrow
Agreement; or
 
(cc) approve any other matter set forth in this Agreement expressly requiring
the approval of all the Members (including, without limitation, the matters set
forth in Section 2.2 and Section 6.8 of this Agreement).
 
 
 
~12~

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 6.3. Property Management.  The Company shall cause concurrently with the
execution of this Agreement, Property Owner to enter into an agreement with ARIC
(together with any successor thereof, the “On-Site Property Manager”), an
Affiliate of AmREIT, to manage, lease and otherwise operate the Property on a
day-to-day basis pursuant to a management agreement (the “Management Agreement”)
in the form set forth as Exhibit C attached hereto and made a part hereof.  The
Managing Member shall supervise the On-Site Property Manager, enforce the
Property Owner’s rights under the Management Agreement and cause the On-Site
Property Manager to carry out all policy decisions made by the Company on behalf
of the Property Owner pursuant to the Management Agreement.  Upon the
termination of the employment of the On-Site Property Manager, Managing Member
shall propose the employment of a new manager in accordance with Section 6.2
hereof, which approval shall require the written consent of all the
Members.  Except as expressly provided in the Management Agreement and this
Agreement, the On-Site Property Manager shall not be authorized to lease any
space at the Property without the prior written approval of the Company.
 
SECTION 6.4. Duties and Conflicts.
 
(a) The Members, in connection with their respective duties and responsibilities
hereunder, shall at all times act in good faith and, except as expressly set
forth herein, any decision or exercise of right of approval, consent,
disapproval or deferral of approval by a Member is to be made by such Member
pursuant to the terms of this Agreement in good faith.  Subject to the terms of
Section 6.7(c) of this Agreement, Managing Member shall, in the performance of
its duties hereunder, at all times act as a fiduciary for the Company and the
other Member and shall act with the care, skill, prudence and diligence that a
prudent person acting in a like capacity and familiar with such matters would
use in the conduct of an enterprise of like character and with like
aims.  Except for reimbursement of the Managing Member’s reasonable and actual
out-of-pocket expenses (not including any general office overhead) and as
otherwise expressly set forth herein, or as otherwise agreed to in writing by
the Members, no Member or any partner, officer, shareholder or employee of any
Member shall receive any salary or other remuneration for its services rendered
pursuant to this Agreement.  Any particular fees payable or expenses or costs
reimbursed to Managing Member under this Agreement shall not be paid or
reimbursed to Managing Member or any Affiliate of Managing Member under any
Managing Member Affiliate Agreement, and any fees payable or expense or cost
reimbursed to Managing Member or any Affiliate of the general partner of the
Managing Member under any Managing Member Affiliate Agreement shall not be paid
or reimbursed to Managing Member under this Agreement, it being the intention
and agreement of the parties that Managing Member and the Affiliates of the
general partner shall be reimbursed only once for any particular fee or
reimbursable cost or expense.
 
(b) Each Member recognizes that the other Members have or may have other
business interests, activities and investments, some of which may be in conflict
or competition with the business of the Company and that such other Member is
entitled to carry on such other business interests, activities and
investments.  No Member shall be obligated to devote all or any particular part
of its time and effort to the Company and its affairs.
 
(c) Except as otherwise expressly provided in this Agreement, any Member or
Affiliate thereof, and JPM, AmREIT and their respective Affiliates, may engage
in or possess an interest in any other business ventures of any nature or
description, independently or with others, similar or dissimilar to the business
of the Company, and neither the Company nor any Member shall have any rights by
virtue of this Agreement or the relationship created hereby in or to any other
ventures or activities engaged in by any Member or Affiliate thereof or by JPM,
AmREIT or their respective Affiliates, or to the income or proceeds derived
therefrom, and the pursuit of such ventures or activities by any Member or its
Affiliate or by JPM, AmREIT or their respective Affiliates shall not be deemed
wrongful or improper, even to the extent the same are competitive with the
business activities of the Company.  Except as otherwise expressly provided in
this Agreement, no Member or Affiliate thereof nor any of JPM, AmREIT or their
respective Affiliates shall be obligated to present any particular investment
opportunity to the Company even if such opportunity is of a character which, if
presented to the Company, could be taken by the Company, and any Member or
Affiliate thereof and JPM, AmREIT and their respective Affiliates shall have the
right to take for its own account (individually or as a partner, member or
fiduciary) or to recommend to others any such particular investment opportunity.
 
SECTION 6.5. Company’s Counsel.  To the extent that the Managing Member deems
necessary, the Company shall retain one (1) or more law firms acceptable to the
Members to be the Company’s initial legal counsel (the “Company Counsel”).  The
fees and expenses of the Company Counsel shall be a Company expense.  Nothing
herein shall restrict the Company Counsel from acting as counsel to any Member
or any Affiliate of such Member or to JPM, AmREIT or any of their respective
Affiliates, and the Members agree that Company Counsel may represent such Member
or any Affiliate of such Member or JPM, AmREIT or any of their respective
Affiliates in any dispute involving any other Member or the Company.  In the
event the Managing Member shall desire to terminate the employment of the
Company Counsel and to substitute other counsel therefor, such substitute
counsel shall be subject to the approval of all of the Members.
 
SECTION 6.6. Exculpation/Indemnification.
 
(a) No Member shall be liable to the Company or to any Member for any act
performed or omitted to be performed by it on behalf of the Company provided
such Member acts in accordance with its duties and responsibilities hereunder
and provided such act or omission was taken in good faith and within the scope
of authority granted or reserved to such Member under this Agreement, and did
not constitute fraud, gross negligence or willful misconduct, or a breach of
this Agreement.
 
(b) The Members shall be indemnified, defended and held harmless by the Company
from and against any and all expenses (including reasonable attorneys’ fees),
losses, damages, liabilities, charges and claims of any kind or nature
whatsoever (collectively “Indemnified Losses”), incurred by them in their
capacities as Members, arising out of or incidental to any act performed or
omitted to be performed by any one or more of the Members in good faith in their
capacities as Members and/or in connection with the business of the Company,
including any act or omission constituting ordinary negligence of such Members
provided that such Member acted in accordance with its duties and
responsibilities hereunder and provided such act or omission was within the
scope of authority granted or reserved to such Member(s) by the terms of this
Agreement and did not constitute gross negligence, willful misconduct or fraud,
or a breach of this Agreement.
 
(c) The Company and the Members shall be indemnified and held harmless by each
Member from and against any and all Indemnified Losses arising out of or
incidental to the failure of such Member to act in accordance with its duties
and responsibilities hereunder, for any act or omission taken in bad faith or
outside the scope of authority granted or reserved to such Member under this
Agreement, or any fraudulent act, gross negligence, or willful misconduct
performed by such Member, or a breach of this Agreement.
 
(d) The Members acknowledge and agree that (i) ARIC shall retain all rights and
obligations under the Purchase Agreement with respect to the Receivables and
(ii) neither the Company nor any Subsidiary Entity shall have any obligations or
liabilities in connection with the Receivables, including, without limitation,
fulfillment of any conditions precedent to receipt of any reimbursements from
any governmental authority.  ARIC shall indemnify and hold harmless the Company,
Acquisition and any Affiliates of Acquisition from any Indemnified Losses
arising out of or in connection with the Receivables or any provisions of the
Purchase Agreement relating to the Receivables.
 
SECTION 6.7. Rights During a Material Default or Following an AmREIT Change of
Control/Removal of AmREIT as Managing Member/Standard of Care.
 
(a) If AmREIT SCA shall be in Material Default or an AmREIT Change of Control
shall have occurred, Acquisition shall have the right, exercisable by delivery
of written notice to AmREIT SCA, to permanently replace AmREIT SCA as Managing
Member.  If AmREIT SCA shall be in Material Default or an AmREIT Change of
Control or an AmREIT Affiliate Bankruptcy shall have occurred, Acquisition shall
have the right, exercisable by delivery of written notice to AmREIT SCA, and to
terminate all Managing Member Affiliate Agreements in accordance with the terms
of Section 6.8(c).  Notwithstanding anything to the contrary contained herein,
from and only after the removal of AmREIT SCA as Managing Member as a result of
a Material Default or an AmREIT Change of Control, AmREIT SCA shall no longer
have the right to participate in the management of the Company including,
without limitation, the right to exercise any consent and/or approval rights
contained herein including, without limitation, all of the matters set forth in
Section 6.2; provided, however, AmREIT SCA shall in all events have the right to
approve the Major Decisions set forth in Subsections 6.2 (a), (b), (c), (j),
(k), (t), (u), (v), (w), (x), (y) and (z);
 
 
 
~13~

--------------------------------------------------------------------------------

Table of Contents
 
(b) Notwithstanding anything to the contrary contained in this Agreement,
Acquisition shall have the right, exercisable by delivery of written notice to
AmREIT SCA, to become Managing Member at any time following the Transfer of
AmREIT SCA’s entire Company Interest to any Person or Entity, other than a
Transfer by AmREIT SCA permitted pursuant to Section 8.2.
 
(c) Notwithstanding anything to the contrary contained in this Agreement
(including, without limitation, the provisions of Section 6.6), if Acquisition
shall become Managing Member for any reason, (i) Acquisition shall owe no
greater duty to any Member or the Company other than the duty to act in good
faith and not to commit gross negligence, willful misconduct or fraud, (ii)
Acquisition shall have no liability to the Company or to any other Member (and
no obligation to indemnify, defend and hold harmless the Company or any other
Member) for any act performed or omitted to be performed by Acquisition in good
faith provided such act or omission shall not constitute gross negligence,
willful misconduct or fraud and (iii) the Company shall indemnify, defend and
hold Acquisition harmless from and against all Indemnified Losses arising out or
incidental to any act performed or omitted to be performed by Acquisition in
good faith provided such act or omission shall not constitute gross negligence,
willful misconduct or fraud.
 
SECTION 6.8. Transactions with Related Parties.
 
(a) No agreement or transaction between the Company on the one hand and any
Member, any Affiliate of any Member, JPM, AmREIT or any of their respective
Affiliates (each, a “Related Party”) on the other hand shall be void or voidable
solely by reason of such relationship.  The execution of any such agreement or
the entering into or consummation of such transaction by the Company shall not
subject the participating Related Party or any of their respective Affiliates,
or their respective officers, directors, managers, members or stockholders to
liability to the Company or any Member for breach of fiduciary duty if (i) all
of the material facts as to the agreement or transaction and the relationship
between any such Related Party and the Company and the nature of any conflict of
interest are disclosed or are known to AmREIT and Acquisition and (ii) both
AmREIT and Acquisition approve or ratify such agreement or transaction.
 
(b) Managing Member agrees to cause the Company to use commercially reasonable
efforts to enforce each Managing Member Affiliate Agreement, provided that in
the event such enforcement action requires the consent of the other Member
pursuant to the terms of this Agreement and such consent is not granted, the
Managing Member shall have no liability for the failure to take such enforcement
action.  Upon a default by any Affiliate of the Managing Member under a Managing
Member Affiliate Agreement, Managing Member agrees to promptly notify the other
Member of such default and, in addition to Managing Member’s obligation to cause
the Company to (i) enforce such Managing Member Affiliate Agreement and (ii)
exercise any self help rights under such Managing Member Affiliate Agreement or
applicable law to cure the same within the applicable cure period.  If any
default by any Affiliate of Managing Member under a Managing Member Affiliate
Agreement is not cured within the applicable cure period, Managing Member agrees
that (i) upon the request of the other Member, Managing Member shall terminate
such Managing Member Affiliate Agreement and (ii) the other Member shall have
the right on behalf of the Company to terminate such Managing Member Affiliate
Agreement and to take all other actions on behalf of the Company to protect the
interest of the Company without the consent of the Managing Member.  The Member
other than the Managing Member shall have the right on behalf of the Company
without the consent of the Managing Member to declare defaults under a Managing
Member Affiliate Agreement.  In the event of a dispute pursuant to a Managing
Member Affiliate Agreement, all actions with respect to the Company under such
Managing Member Affiliate Agreement may be taken by the Member other than
Managing Member and shall not require any consent or other action by Managing
Member.
 
(c) In the event of the occurrence of a Material Default by AmREIT SCA or an
AmREIT Change of Control or an AmREIT Affiliate Bankruptcy, or upon the Transfer
of AmREIT SCA’s entire Company Interest to any Person or Entity other than an
AmREIT SCA Entity, Acquisition shall have the right immediately thereafter to
terminate all Managing Member Affiliate Agreements and enter into replacement
agreements, and AmREIT SCA shall be liable for any and all termination fees,
premiums, or other expenses associated with such termination.  Managing Member
shall cause all Managing Member Affiliate Agreements to contain termination
rights allowing a termination pursuant to the terms of the immediately preceding
sentence upon notice and without any termination charge or fee.
 
(d) In the event of any conflict between the provisions of this Section 6.8 and
any other provision of this Agreement, the provisions of this Section 6.8 shall
govern.
 
SECTION 6.9. Indebtedness; Guarantees of Company Indebtedness; Payments under
Guaranties; UBTI.
 
(a) The Company will not, and no Member shall take any action to cause the
Company to (i) incur any indebtedness other than (A) indebtedness that is
incurred to acquire or improve real property within the meaning of Section
514(c)(9)(A) of the Code and that is not described in Section 514(c)(9)(B)(ii)
of the Code, or (B) other indebtedness that will not give rise to UBTI to any
Member that is a Qualified Organization, or any of a Member’s direct or indirect
members or participants that are Qualified Organizations, or will not give rise
to income that would be UBTI if a Member, or any of a Member’s direct or
indirect members or participants, were Qualified Organizations, (ii) guarantee
the obligations of others or (iii) incur any Member Nonrecourse Debt (except as
provided in Section 6.9(b)).
 
(b) The Members acknowledge and agree that (i) each of Commingled Pension Trust
Fund (Strategic Property) of JPMorgan Chase Bank, N.A., ARIC and AmREIT Ltd.
(collectively, “Guarantors”) have executed and delivered to Metropolitan Life
Insurance Company (“Lender”) that certain Guaranty Agreement dated the date
hereof (the “Guaranty”) in connection with the $65,000,000 loan made by Lender
to Property Owner and (ii) pursuant to the terms of that certain Reimbursement
and Indemnity Agreement (the “Guaranty Reimbursement Agreement”) dated the date
hereof among the Guarantors relating to the Guaranty, any Shared Payment (as
defined in the Guaranty Reimbursement Agreement) shall be treated as a Capital
Contribution to the Company made proportionately on behalf of the Members, and
the failure of any Non-Contributing Party (as defined in the Guaranty
Reimbursement Agreement) to reimburse the Contributing Party (as defined in the
Guaranty Reimbursement Agreement) for the amounts owed to such Contributing
Party pursuant to the Guaranty Reimbursement Agreement shall constitute a
Default Loan by the Contributing Party to the Affiliate of each Non-Contributing
Party that is Member of the Company.
 
(c) The Company shall not (i) enter into any lease with, or borrow any amounts
for the acquisition or improvement of any property (or any portion thereof)
from, any person described in Section 514(c)(9)(B)(iii) or (iv) of the Code; or
(ii) enter into any lease or other arrangement with respect to any Property or
any portion thereof if such lease or arrangement would result in (1) the payment
of rent or any other amount to the landlord which depends in whole or in part on
the income or profits derived by any person (including, but not limited to, a
tenant or a subtenant) from any portion of the Property (other than an amount
based upon a fixed percentage of the receipts or sales of the tenant and, if
any, the subtenants), (2) an obligation of the landlord to furnish or render any
service not customarily furnished or rendered in connection with the rental of
space for occupancy, as determined under Section 512(b) of the Code and any
applicable Treasury Regulations, including, but not limited to, services with
respect to parking, or (3) any portion of the Company’s income (or loss)
otherwise being UBTI for a Qualified Organization.  Notwithstanding anything to
the contrary herein contained, Acquisition shall have the right to object to any
proposed tenant lease or other arrangement if the same would result in any of
the events set forth in clauses (1) - (3) of the immediately preceding
sentence.  In the event that Acquisition determines, in its sole reasonable
judgment, that (A) as the result of any change in applicable statute, regulation
or administrative or judicial interpretation thereof (including, without
limitation, private letter rulings, technical advice memoranda and other similar
pronouncements), any lease could cause the Company to generate UBTI for a
Qualified Organization or (B) any other arrangement entered into with respect to
the Property or any portion thereof could cause the Company to generate UBTI for
a Qualified Organization, the Members agree to use their best efforts to reform
such lease or other arrangement, or to take any other action necessary or
appropriate, to prevent the Company from generating any UBTI for a Qualified
Organization.
 
 
 
~14~

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE VII
 
BOOKS AND RECORDS; RESERVES
 
SECTION 7.1. Bank Accounts.  The Managing Member shall have authority to open
bank accounts and designate signatories with respect thereto on behalf of the
Company as it shall deem necessary or desirable for the management and operation
of the Property and the conduct of Company business.  An individual designated
by Acquisition, from time to time, shall at all times be a designated signatory
with respect to all Company bank accounts.  The Company’s funds shall not be
commingled with any other funds.
 
SECTION 7.2. Books of Account.  The Company shall keep accurate and complete
books of account and records showing the assets and liabilities, operations,
transactions and financial condition of the Company and the Property on an
accrual basis in accordance with generally accepted accounting principles,
consistently applied.  The books of account and records of the Company and the
Property shall at all times be maintained at the principal office of the
Company.  All such books of account and records may be inspected, copied and
audited by any Member, its designees or representatives from time to time and
upon reasonable prior notice at the office of the Company or other Person
maintaining the same.
 
SECTION 7.3. Operating Statements.
 
(a) The Managing Member shall, as a Company expense, at least once every
calendar year have the Company’s books and records audited by the Accountant.  A
copy of the annual audited financial statements shall be submitted promptly
after completion to all Members, and not later than one hundred twenty (120)
days after the end of each Fiscal Year.
 
(b) The Managing Member shall furnish the following monthly reports prepared on
an accrual basis showing monthly and year to date activity (without notice or
demand) not later than the twentieth (20th) day following the end of each
calendar month:
 
(i) an unaudited cash flow statement setting forth the calculation of Net Cash
Flow and all disbursements of cash from the Company;
 
(ii) an unaudited balance sheet for the Company;
 
(iii) an unaudited profit and loss statement;
 
(iv) a check register, itemizing by check number and payee, each disbursement
made during the prior calendar month;
 
(v) banks statements and reconciliations for all accounts;
 
(vi) in the event a Capital Transaction has occurred, an unaudited statement of
the Net Proceeds of a Capital Transaction for such Capital Transaction; and
 
(vii) such other reports as reasonably requested by any Member.
 
All reports shall be completed in hard copy format.  In addition, Manager Member
shall submit certain information in a format requested by Acquisition via
diskette or electronically using Acquisition’s account numbers.
 
(c) Managing Member shall convert on a monthly basis, at its sole expense,
financial data from its property management software to Management Reports, Inc.
(“MRI”) property management software, or any other property management software
which Acquisition shall reasonably require, with the version release number to
be provided by Acquisition.  The modules required for implementation shall
include general ledger, commercial management, accounts payable, and distributed
processing.  Acquisition, at its sole discretion, may require modified version
and release of the property management software.  The database structure, system
type, and property number will be provided by Acquisition and will not be
modified without the consent of Acquisition.  Acquisition will provide Managing
Member with a standard chart of accounts, tenant charge (billing) codes, and
report formats which are to be used unless otherwise agreed to in advance by
Acquisition.  Managing Member shall submit, on a date to be determined by
Acquisition, a monthly electronic download of selected financial and operational
data, including general ledger information, using either the distributive
processing function of MRI or data extract routines identified and/or provided
by Acquisition.  Acquisition reserves the right to periodically modify the
foregoing software and reporting requirements.  Managing Member shall pay all
costs and expenses of any outside consultants employed and the purchase of any
computer software to assist in the conversion of its financial data from its
property management software to MRI property management software.
 
(d) No later than one hundred twenty (120) days after the end of each Fiscal
Year of the Company, the Company shall, as a Company expense, furnish the
Members with all necessary tax reporting information required by the Members for
the preparation of their respective federal, state and local income tax returns,
including each Member’s pro rata share of income, gain, loss, deductions and
credits for such Fiscal Year.  The Managing Member shall supervise the
Accountant in the preparation of the Company’s tax returns.
 
(e) Within one hundred twenty (120) days following the end of the Fiscal Year of
the Company, the Company shall, as a Company expense, furnish each Member with
copies of the Company’s federal partnership Return of Income and other income
tax returns, together with each Member’s Schedule K-1 or analogous schedule,
which returns shall be signed by the Tax Matters Member on behalf of the Company
and co-signed by the Accountant as preparer.
 
(f) Except as otherwise provided in this Agreement, all decisions as to
accounting principles, whether for the Company’s books or for income tax
purposes (and such decisions may be different for each such purpose) and all
elections available to the Company under applicable tax law, shall be made by
the Tax Matters Member.  Upon the request of any Member in connection with the
transfer of all or part of such Member’s Company Interest, the Company shall
make an election under Code Section 754.  The Tax Matters Member shall, on
behalf of the Company, use best efforts to cause all federal, state and local
income and other tax returns to be timely filed by the Company and each
Subsidiary Entity.  The Tax Matters Member shall deliver to the other Members
for their review all federal, state and local income tax returns at least twenty
(20) days prior to the filing thereof.
 
SECTION 7.4. The Accountant.  The Company shall retain a “Big Four” independent
certified public accounting firm selected by the Managing Member to be the
accountant and auditor for the Company (the “Accountant”).  The fees and
expenses of the Accountant shall be a Company expense.
 
SECTION 7.5. Tax Matters Member.  Managing Member is hereby designated as the
tax matters partner under Code Section 6231(a)(7) (the “Tax Matters
Member”).  In addition to the duties described in Section 7.3(f) of this
Agreement, the Tax Matters Member shall manage audits of the Company conducted
by the Internal Revenue Service or any other taxing authority pursuant to the
audit procedures under the Code and the Treasury Regulations promulgated
thereunder or other applicable law.  The Tax Matters Member shall give prompt
notice to each other Member of any and all notices it receives from the Internal
Revenue Service concerning the Company or any Subsidiary Entity, including any
notice of audit, any notice of action with respect to a revenue agent’s report,
any notice of a 30-day appeal letter and any notice of a deficiency in tax
concerning the Company’s or any Subsidiary Entity’s federal income tax
return.  The Tax Matters Member shall at Company expense furnish each Member
with timely periodic status reports regarding any negotiations between the
Internal Revenue Service and the Company or any Subsidiary Entity, and each such
Member, if it so requests, may participate in such negotiation.  The Tax Matters
Member shall not enter into any settlement with any taxing authority (federal,
state or local), or extend the statute of limitations, on behalf of the Company
or any Subsidiary Entity or the Members without the approval of the Members,
which approval shall not be unreasonably withheld or delayed.
 
 
 
~15~

--------------------------------------------------------------------------------

Table of Contents
 
    SECTION 7.6. Appraisals.  At the request of either Member (the “Requesting
Member”), the Managing Member, on behalf of and at the expense of the Requesting
Member, shall cause an independent appraiser to determine the Fair Market Value
of the Property; provided that a Requesting Member may request such an appraisal
not more than one time per calendar year.  The Managing Member shall cooperate
with the independent appraiser selected by and paid by the Requesting
Member.  All appraisals conducted pursuant to this Section 7.6 shall be
addressed to the Requesting Member.  Such appraisal shall set forth the
appraiser’s determination of the Fair Market Value of the Property.  In making
the appraisal of the Property, the appraiser shall value the Property
unencumbered and shall assume that the improvements then situated on the
Property are the highest and best use to which the Property can lawfully be
put.  Appraisals obtained pursuant to this Section 7.6 shall be for the use of
the Requesting Member and shall not be binding upon the Company or any Member
for any reason, including any matters described in Article VIII.
 
SECTION 7.7. Annual Budget.  To the extent the Company shall, directly or
indirectly, own and operate the Property, the Managing Member shall prepare a
proposed annual budget for the Property for each Fiscal Year in form
satisfactory to all of the Members.  Not later than sixty (60) days prior to the
commencement of each Fiscal Year, the Managing Member shall submit to the
Members such proposed budget for the ensuing Fiscal Year.  Each Member shall
endeavor within thirty (30) days from the receipt of the proposed budget, to
deliver to the Company a written acceptance or rejection (in reasonable detail
indicating recommended changes, in the case of a rejection) of the proposed
budget.  The implementation of any proposed budget shall require approval of all
of the Members.  Said budget, once approved as aforesaid, shall herein be
referred to as the “Annual Budget.”  If an annual budget is not approved as
aforesaid, the Company shall operate the Property pursuant to the budget for
such year with respect to those portions approved by the Members and with
respect to those portions not approved by the Members, in accordance with the
prior year’s Annual Budget with each non-approved line item (except for
non-recurring expenditures and capital expenditures) increased by two percent
(2%) from such prior year’s Annual Budget.  Notwithstanding anything to the
contrary contained herein, expenditures by the Managing Member for
Nondiscretionary Items shall not be limited by amounts set forth in an approved
Annual Budget.
 
SECTION 7.8. Leasing and Property Guidelines.
 
(a) Not later than ninety (90) days prior to the commencement of each Fiscal
Year, the Managing Member shall submit, or shall cause the On-Site Property
Manager to submit, to the other Members leasing and property guidelines for the
Property for the ensuing year in the form of the Leasing and Property Guidelines
for the current Fiscal Year attached hereto as Exhibit E and acceptable to the
Members in the exercise of their reasonable judgment.  Such leasing and property
guidelines shall include, but not necessarily be limited to, (i) a true,
complete and accurate copy of the most recent rent roll for the Property, (ii)
basic, additional and percentage rent parameters for the leasing of space at the
Property, (iii) tenant improvement, free rent, tenant allowances and other
incentive parameters for the leasing of space at the Property, (iv) a net
effective rent calculation, (v) credit worthiness parameters for prospective
tenants at the Property, (vi) a narrative description setting forth leasing
strategies for the Property, (vii) a description of the nature of acceptable
tenants for the Property, (viii) projected occupancy and vacancy levels for the
ensuing Fiscal Year, (ix) any changes to the standard form of lease to be used
at the Property and (x) a written narrative discussion of significant events in
the relevant market where the Property is located which shall highlight the
Property’s position in its relevant market and discuss matters such as vacancy,
new construction, rental trends, etc.  Each Member shall endeavor within thirty
(30) days from the receipt of the proposed leasing and property guidelines to
deliver to the Company a written acceptance or rejection (in reasonable detail
indicating recommended changes, in the case of a rejection) of such proposed
leasing and property guidelines.  The implementation of any proposed leasing and
property guidelines shall require approval of all of the Members.  Said leasing
and property guidelines, once approved by all of the Members, shall herein be
referred to collectively as the “Leasing and Property Guidelines.”  Once
approved, the Managing Member shall not supplement, modify or amend the Leasing
and Property Guidelines without the prior express written consent of all of the
Members.  If proposed leasing and property guidelines for the Property are not
approved, the Managing Member shall resubmit to the other Members within ten
(10) days of such disapproval revised leasing and property guidelines reflecting
changes.  If Acquisition shall reject the revised leasing and property
guidelines for the Property, then until such time as revised leasing and
property guidelines are approved by all of the Members, the Company shall
operate the Property pursuant to the leasing and property guidelines for such
year with respect to those portions approved by the Members and with respect to
those portions not approved by the Members, in accordance with the last approved
Leasing and Property Guidelines for the Property, and the Managing Member shall,
as expeditiously as practicable, revise and resubmit leasing and property
guidelines for approval by all of the Members.
 
(b) Except for Approved Leases, Managing Member shall not be authorized to bind
the Company or a Subsidiary Entity with regard to any new lease or renewal of a
preexisting lease for space at the Property without first providing to
Acquisition the lease request form (“Lease Request Form”) substantially in the
form of Exhibit B attached hereto and obtaining Acquisition’s prior written
consent and approval.  The Lease Request Form shall contain a written request
for consent together with the following information: (i) the tenant’s name, (ii)
the basic, additional and percentage rent to be paid, (iii) a net effect rent
computation, (iv) the square footage of the premises, (v) any tenant
improvement, free rent, tenant allowances and other incentives, (vi) the
proposed use of the premises, (vii) credit information regarding the tenant, and
(viii) significant changes from the applicable approved standard form of
lease.  The Managing Member shall send the Lease Request Form to the Members in
the manner provided for Notices set forth in Section 11.2 of this Agreement.
 
(c) Managing Member shall provide to Acquisition a true and complete copy of
each executed lease, or sublease or termination, amendment, assignment or
modification thereof within thirty (30) days of its execution.
 
ARTICLE VIII
 
TRANSFER OF COMPANY INTERESTS
 
SECTION 8.1. No Transfer.  No Member may sell, assign, pledge, transfer, give,
hypothecate or otherwise encumber (any such sale, assignment, pledge, transfer,
gift, hypothecation or encumbrance being hereinafter referred to as a
“Transfer”), directly or indirectly, or by operation of law or otherwise, any
direct or indirect interest in the Company, the Property or any Subsidiary
Entity, except as hereinafter set forth in this Article VIII (or as otherwise
permitted pursuant to this Agreement) or upon prior written consent of the other
Member, which may be granted or withheld in the sole and absolute discretion of
the other Member.  In order to effectuate the purpose of this Section 8.1, each
Member agrees that to the extent it desires that its Company Interest be at any
time held by any other Person, such Member will Transfer its Company Interest,
or part thereof, to such Person only through a direct Transfer in the manner
contemplated in Article VIII, and that, except as expressly authorized in
Section 8.2, no Transfer or other disposition of any stock, partnership, limited
liability company or other beneficial interest in any Member or other such
Person which holds any part of a Company Interest, will be effected, directly or
indirectly, unless approved by all of the Members; provided that,
notwithstanding anything to contrary contained in this Agreement, (i) transfers
of units of participation in the Fund, (ii) transfers of shares in AmREIT and
(iii) transfers of limited partnership interests in AmREIT Ltd. shall be
permitted; provided further that the foregoing clauses (ii) and (iii) shall in
no event limit the rights of Acquisition pursuant to this Agreement following an
AmREIT Change of Control.  Any Transfer of any Company Interest in contravention
of this Article VIII shall be null and void and shall be deemed a material
breach of the terms of this Agreement, and the other Member shall have all the
rights and remedies available under this Agreement and applicable law.
 
SECTION 8.2. Succession by Operation of Law/Certain Permitted
Transfers/Prorations/Cooperation.
 
(a) Subject to Article VIII and Section 10.1, in the event of the merger,
consolidation, dissolution or liquidation of any Member, all of such Member’s
rights to distributions and allocations by the Company, shall pass to such
Member’s legal successor, but such legal successor shall not become a Member of
the Company without the prior written consent of all of the Members.
 
 
 
~16~

--------------------------------------------------------------------------------

Table of Contents
 
(b) Notwithstanding anything in this Agreement to the contrary, Acquisition
shall have the right, at any time (whether prior to or after the Lockout Date),
and without the requirement of Member consent or complying with the procedures
of Sections 8.5 and 8.6 hereof, to Transfer its entire Company Interest or any
direct or indirect interest therein to any Acquisition Entity or any Affiliate
thereof and such Acquisition Entity or any Affiliate thereof shall, upon
complying with the provisions of Section 8.3(d), become a Member hereunder;
provided that such Acquisition Entity or Affiliate represents and warrants to
the Company and to AmREIT that either (i) it is not and it is not acting on
behalf of any Plan or (ii) all of the conditions of PTCE 84-14 or another
administrative or statutory prohibited transaction exemption are satisfied with
respect to such Acquisition Entity’s or Affiliate’s acquisition and holding of
the Company Interest and any other transaction contemplated under this
Agreement, and such Acquisition Entity or any Affiliate thereof shall, upon
complying with the provisions of Section 8.3(d), become a Member hereunder.
 
(c) Notwithstanding anything in this Agreement to the contrary, ARIC shall have
the right at any time, and without the requirement of Member consent or
complying with the procedure of Section 8.5 or 8.6 herein, to Transfer its
membership interest in AmREIT SCA to any wholly-owned subsidiary of AmREIT.
 
(d) If any Company Interest is Transferred pursuant to this Article VIII, except
as otherwise expressly provided in this Article VIII, items of income and
expense that would customarily be adjusted between a seller and purchaser of
commercial real estate will be adjusted in accordance with local custom as of
the date of such Transfer in the State in which the Property is located.
 
(e) If any Company Interest is Transferred or proposed to be Transferred
pursuant to this Article VIII, the parties hereto agree to reasonably cooperate
with each other in good faith to structure such Transfer to avoid or minimize
transfer fees to lenders and any transfer, deed or similar taxes due in
connection therewith and, if so desired, to avoid termination of the Company for
Federal income tax purposes.
 
SECTION 8.3. General Conditions Applicable to Transfers.
 
(a) Notwithstanding anything in this Agreement to the contrary (including but
not limited to any of the other sections of this Article VIII), in no event
shall (i) any Transfer be made, recognized or consented to by the Members or
deemed effective unless such Transfer will not constitute or result in a
material violation or default under any Key Document or (ii) a Company Interest
be Transferred to a Person who is the subject of any pending bankruptcy
proceedings, or to a Person who is a minor or who otherwise lacks legal
capacity, and any attempt to effect a Transfer to such a Person shall be void
and of no effect and shall not bind the Company.
 
(b) In the event that any filing, application, approval or consent is required
in connection with any Transfer, whether by any governmental entity or other
third-party, the transferring Member shall promptly make such filing or
application or obtain such approval or consent, at its sole expense.
 
(c) Notwithstanding anything to the contrary contained in this Agreement
(including but not limited to the other sections of this Article VIII), each
Member and each transferee of all or any part of a Company Interest, (i) shall
at all times maintain an office or agency for the service of process in the
United States of America, which shall also be its address for delivery of
notices hereunder or (ii) shall be a citizen or national of the United States.
 
(d) Notwithstanding anything to the contrary contained in this Agreement
(including but not limited to the other sections of this Article VIII), no
Transfer of all or any portion of any Member’s Company Interest shall be binding
upon the other Member or the Company, and the Company shall be entitled to treat
the record owner of any Company Interest as the absolute owner thereof in all
respects, unless and until (i) true copies of the instruments of transfer
executed and delivered pursuant to or in connection with such Transfer shall
have been delivered to such other Member and the Company, (ii) the transferee
shall have delivered to such other Member and the Company an executed and
acknowledged assumption agreement pursuant to which the transferee assumes all
the obligations of the transferor arising and accruing from and after the date
of such Transfer under, and agrees to be bound by all the provisions of, this
Agreement, (iii) all Default Loans for which the transferor is the obligor shall
be repaid in full to the Lending Member, (iv) the transferee shall have
executed, acknowledged and delivered any instruments required under any
applicable laws to effect such Transfer and, if applicable, its admission to the
Company, (v) the transferee shall have executed and delivered such other
instruments, documents and agreements reasonably required by the
non-transferring Member in connection with such Transfer which are consistent
with the other terms hereof and (vi) the transferee shall have executed and
delivered such other instruments or documents or shall have provided such
information to the non-transferring Member as such non-transferring Member may
reasonably require to assure itself that neither the transferee’s acquisition
and holding of the Company Interest nor any transaction contemplated under this
Agreement will result in a non-exempt prohibited transaction under ERISA or
Section 4975 of the Code.  Upon compliance with the provisions of this Section
8.3(d), any Person who acquires a Company Interest in a transaction permitted by
this Article VIII shall, unless otherwise provided in this Agreement, be
admitted as a Member.  Except as otherwise set forth herein, upon the execution
and delivery of such assumption agreement, the transferor shall have no further
obligation hereunder after the date of the Transfer except that the transferor
shall remain primarily liable for all accrued obligations (as of the date of
Transfer) of the transferor under this Agreement, notwithstanding any Transfer
pursuant to this Article VIII.
 
(e) Except as otherwise expressly provided herein, all reasonable costs and
expenses incurred by the Company in connection with any Transfer of a Company
Interest and, if applicable, the admission of a Person or Entity as a Member
hereunder, shall be paid by the transferor.  Upon compliance with all provisions
hereof applicable to any transferee of a Company Interest becoming a Member, all
Members hereby agree to execute and deliver such reasonable amendments hereto as
are necessary to constitute such person or entity a Member of the Company.
 
(f) If any Person acquires all or any part of the Company Interest of a Member
in violation of this Article VIII whether by operation of law, judicial
proceeding, or other manner not expressly permitted hereunder, such Person shall
have no rights under this Agreement with respect to the Company Interest so
acquired.
 
SECTION 8.4. Intentionally Omitted.
 
SECTION 8.5. Buy/Sell Rights.
 
(a) Subject to the terms and conditions of Article VIII of this Agreement, (i)
at any time following the Lockout Date or (ii) during the continuance of (A) a
Major Decision Deadlock, (B) a Material Default (including, without limitation,
by AmREIT SCA in its capacity as Managing Member) or (C) a material default
under any Managing Member Affiliate Agreement by any Affiliate of Managing
Member, which default continues beyond any applicable cure or grace periods,
each Member (“Offeror”) shall have the right to effect the provisions of this
Section 8.5 as hereinafter provided, by delivering written notice (the “Offer
Notice”) to the other Member (“Offeree”) (x) invoking the provisions of this
Section 8.5, (y) designating an amount (the “Gross Value Amount”) that shall be
the Offeror’s determination of the value of all Company Assets (without regard
to any indebtedness encumbering such assets), and (z) designating the Applicable
Purchase Price, subject to adjustments, with respect to each Member’s Company
Interest.  Notwithstanding anything contained herein to the contrary, prior to
the Lockout Date neither a Member in Material Default nor, with respect to a
default referenced in clause (C) of the foregoing sentence, the Managing Member,
shall have the right to effect the provisions of this Section 8.5.  For the
purposes hereof, the “Applicable Purchase Price” payable to any Member that
sells its Company Interest pursuant to this Section 8.5 shall be the amount that
such selling Member would receive (without regard to any Default Loans) if, as
of the date of the Offer Notice, the Gross Value Amount, after payment of all
debts and liabilities of the Company, was distributed among the Members in
accordance with the provisions of Section 10.2.  Any disputes as to the
Applicable Purchase Price shall be resolved by the Accountant.  The Members
agree to promptly provide the Accountant with all information necessary to
resolve such dispute and shall instruct the Accountant to resolve such dispute
as expeditiously as possible.
 
 
~17~

--------------------------------------------------------------------------------

Table of Contents
 
(b) Upon receipt of the Offer Notice given pursuant to Section 8.5(a) hereof,
Offeree shall then be obligated either to:
 
(1) purchase the entire Company Interest of Offeror for cash at a price equal to
the Applicable Purchase Price; or
 
(2) sell to Offeror its entire Company Interest for cash at a price equal to the
Applicable Purchase Price.
 
Offeree shall give written notice of its election to Offeror within thirty (30)
days after receipt of the Offer Notice (unless Offeree disputes the Applicable
Purchase Price determination, then within thirty (30) days of the date such
dispute is finally resolved by the Accountant).  Failure of Offeree to give
Offeror notice within such time shall be a conclusive election under subsection
(b)(2) above.
 
(c) Within five (5) Business Days after Offeree’s election under subsection
8.5(b), the purchasing Member shall deposit in cash an amount equal to the
greater of (I) Two Hundred Fifty Thousand Dollars ($250,000) and (II) an amount
equal to five percent (5%) of the Applicable Purchase Price (“Buy/Sell Deposit”)
with the Escrow Agent.  If the purchasing Member shall fail to deposit the
Buy/Sell Deposit within such five (5) Business Day period, the purchasing Member
shall be in default hereunder, the selling Member shall have all remedies
available at law or in equity and shall have the right, exercisable by delivery
of written notice to the purchasing Member within ten (10) days of the
expiration of such five (5) Business Day period, to purchase (pursuant to the
terms of this Section 8.5) the entire Company Interest of the purchasing Member
in the Company for cash at a price equal to the Applicable Purchase Price.  The
charges of the Escrow Agent shall be paid fifty percent (50%) by each of the
Members.  The Escrow Agent shall hold the Buy/Sell Deposit in an interest
bearing account pursuant to a written agreement among the Offeror, the Offeree
and the Escrow Agent, which agreement shall be satisfactory to such parties in
the exercise of their respective reasonable discretion and shall provide, among
other things, that the Escrow Agent shall not commingle the Buy/Sell Deposit
with any other funds.  In the event of a closing pursuant to the terms of this
subsection 8.5(c), the Buy/Sell Deposit, together with any interest earned
thereon, shall be credited against the Applicable Purchase Price and paid to the
selling Member.  In the event of a default by the purchasing Member in its
obligation to purchase the selling Member’s Company Interest pursuant to, and in
accordance with, the terms of this subsection 8.5(c), the Buy/Sell Deposit, and
any interest thereon, shall be paid to the selling Member by the Escrow Agent
promptly following written request therefor as the selling Member’s sole and
exclusive remedy (other than as set forth in Section 6.7).  If the selling
Member shall default in any of its obligations under this subsection 8.5(c), the
Buy/Sell Deposit, and any interest earned thereon, shall be returned to the
purchasing Member promptly following written request therefor, and the
purchasing Member shall have all other remedies available to it at law or in
equity (including, without limitation, an action for specific
performance).  Upon deposit by the purchasing Member of the Buy/Sell Deposit
with the Escrow Agent as aforesaid, (i) a binding contract shall be deemed to
exist between Offeror and Offeree with respect to the sale and purchase of the
Company Interest of the selling Member, and (ii) the closing shall be held at
the principal place of business of the Company (or, at either Member’s election,
pursuant to escrow arrangement acceptable to each Member in the exercise of
their reasonable judgment) on a Business Day selected by the purchasing Member
not less than thirty (30) days and not more than one hundred twenty (120) days
from the Offeror’s receipt of the Offeree’s election pursuant to Section
8.5(b).  The purchasing Member shall pay the Applicable Purchase Price (less the
Buy/Sell Deposit and any interest earned thereon) by wire transfer of
immediately available federal funds to an account designated in writing by the
selling Member.
 
At the closing for the purchase of the selling Member’s Company Interest, (A)
the selling Member shall deliver to the purchasing Member or its designee an
assignment of all of the selling Member’s Company Interest, which assignment
shall be free and clear of all legal and equitable claims (other than the legal
and equitable claims, if any, of the purchasing Member pursuant to this
Agreement) and all liens and encumbrances (other than liens and encumbrances
under Financing Documents that shall remain in full force and effect following
the closing) and (B) the purchasing Member shall deliver to the selling Member
an assumption of the selling Member’s obligations under this Agreement arising
from and after the date of such assignment.  At the closing, the selling Member
and the purchasing Member shall execute an agreement acceptable to the selling
Member and the purchasing Member in the exercise of their reasonable judgment
whereby (X) the Members shall represent and warrant to each other with respect
to only that each is duly organized, validly existing, has the necessary
corporate power and authority to consummate the subject transactions and
requires no consents which have not been obtained and (Y) the selling Member
shall represent to the purchasing Member that the selling Member is the owner of
its Company Interest free and clear of all liens and encumbrances (other than
liens and encumbrances under Financing Documents that shall remain in full force
and effect following the closing) and that the transfer is being made free and
clear of all legal and equitable claims (other than the legal and equitable
claims of the purchasing Member pursuant to this Agreement).  Each party shall
pay their own costs and expenses in connection with the conveyance of the
selling Member’s Company Interest to the purchasing Member.  Any transfer, deed,
documentary stamp or other similar tax due in connection with a Transfer of
selling Member’s Company Interest pursuant to this Section 8.5(c) shall be paid
fifty (50%) by the selling Member and fifty percent (50%) by the purchasing
Member.  In addition, at the closing, (i) the selling Member and the purchasing
Member shall execute an agreement acceptable to the selling Member and the
purchasing Member in the exercise of their reasonable judgment whereby the
purchasing Member shall indemnify, defend and save the selling Member from and
against responsibility for all debts, obligations, liabilities, costs, expenses
(including, without limitation, reasonable attorneys’ fees and disbursements)
and claims with respect to the Company accruing from and after the closing date
and the selling Member shall indemnify, defend and save the purchasing Member
from and against responsibility for all debts, obligations, liabilities, costs,
expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) and claims against the Company arising from the selling Member’s
fraud, gross negligence or willful misconduct occurring prior to the closing,
(ii) the Accountants shall close the books of the Company as of the closing
date, and all items of the Company’s income and expense shall be apportioned in
calculating Net Cash Flow as of 11:59 p.m. of the day preceding the closing
date, (iii) Net Cash Flow earned through the day preceding the closing date and
Net Proceeds of a Capital Transaction received prior to closing shall be
distributed in accordance with the provisions of Article IV, which provisions
shall survive the closing pursuant hereto for purposes of making or correcting
any closing adjustments, (iv) the purchase price to be paid by the purchasing
Member shall be (x) increased by the aggregate amount of all Additional Capital
Contributions made by the selling Member in the period between the date of the
Offer Notice and the closing date (excluding Additional Capital Contributions
made for payment of ordinary operating expenses), (y) decreased by any amounts
of Net Proceeds of a Capital Transaction received by the Company during the
period between the date of the Offer Notice and the closing date and distributed
to the selling Member pursuant to the terms hereof and (z) adjusted to account
for, and fully repay, all outstanding Default Loans (and unpaid interest
thereon), (v) the Members shall execute all amendments to fictitious name,
limited liability company or similar certificates necessary to effect the
withdrawal of the selling Member from the Company and, if applicable, the
termination of the Company, (vii) if Acquisition is the selling Member, AmREIT
SCA shall use its commercially reasonable efforts to secure the release (without
releasing any claim the Company may have against the applicable guarantor) of
outstanding Affiliate Guarantees executed by Acquisition or an Affiliate of
Acquisition, if any; provided, that an entity acceptable to Acquisition in its
reasonable discretion shall, pursuant to an agreement in form and content
reasonably acceptable to Acquisition, indemnify Acquisition and/or its
Affiliates, as the case may be, for any claims that arise under such outstanding
Affiliate Guarantees for events occurring after the close of the sale of
Acquisition’s Company Interest if AmREIT SCA is not able to procure any such
release and (viii) if AmREIT SCA is the selling Member, Acquisition shall use
its commercially reasonable efforts to secure the release (without releasing any
claim the Company may have against the applicable guarantor) of outstanding
Affiliate Guarantees executed by AmREIT SCA, AmREIT Ltd., AmREIT or one or more
Affiliates any of the foregoing provided, that an entity acceptable to AmREIT
SCA in its reasonable discretion shall, pursuant to an agreement in form and
content reasonably acceptable to AmREIT SCA, indemnify AmREIT SCA, AmREIT Ltd.,
AmREIT and/or the applicable Affiliates of the foregoing, as the case may be,
for any claims that arise under such outstanding Affiliate Guarantees for events
occurring after the close of the sale of AmREIT SCA’s Company Interest if
Acquisition is not able to procure any such release.
 
 
 
~18~

--------------------------------------------------------------------------------

Table of Contents
 
(d) Notwithstanding anything to the contrary set forth herein, in the event that
prior in time to the delivery of a Property Sale Exercise Notice under Section
8.6, any Offer Notice shall be delivered or the purchasing Member shall have
instituted an action for specific performance pursuant to Section 8.5(c), the
delivery of such Offer Notice or the institution of such action for specific
performance shall supersede the delivery of any Transfer Notice or Property Sale
Exercise Notice and the rights under this Section 8.5 shall supersede the rights
under Section 8.6 of this Agreement.
 
(e) The purchasing Member may, at its option, cause the selling Member’s Company
Interest to be acquired by one or more of purchasing Member’s designees;
provided that any such assignment of the purchasing Member’s rights hereunder
for purposes of accomplishing such purchase by any such designee shall not
relieve the purchasing Member of any obligation or liability with respect
thereto.
 
(f) Each Member agrees that it shall be reasonable and cooperate with the other
Member, including, without limitation, executing any documents which may be
reasonably required, in order to consummate the transactions contemplated by
this Section 8.5.
 
SECTION 8.6. Project Sale Option.
 
(a) Subject to the terms and conditions of Article VIII of this Agreement, at
any time following the Lockout Date, either Member (“Transferor”) shall have the
right to effect the provisions of this Section 8.6 as hereinafter provided, by
delivering written notice (the “Property Sale Exercise Notice”) to the other
Member (“Transferee”) (i) of its intention to effect the provisions of this
Section 8.6, (ii) designating an amount (the “Estimated Purchase Price”) that
shall be Transferor’s estimate of the all cash purchase price an unaffiliated
third party would pay for the Property in a bona fide arm’s length sale, and
(iii) designating the Transferor Purchase Price, subject to adjustments.  For
the purposes hereof, the “Transferor Purchase Price” shall be the amount that
Transferor would receive (without regard to any Default Loans) if the Property
was sold at the Estimated Purchase Price, the remainder of the Company Assets
were sold at their Fair Market Value and, after the payment of all debts and
liabilities of the Company, the proceeds were distributed among the Members in
accordance with the provisions of Section 10.2.  Any disputes as to the
Transferor Purchase Price shall be resolved by the Accountant.  The Members
agree to promptly provide the Accountant with all information necessary to
resolve such dispute and shall instruct the Accountant to resolve such dispute
as expeditiously as possible.
 
(b) Upon receipt of the Property Sale Exercise Notice given pursuant to Section
8.6(a) hereof, Transferee shall have the right to purchase the entire Company
Interest of Transferor for cash at a price equal to the Transferor Purchase
Price.  Within thirty (30) days following receipt of the Property Sale Exercise
Notice (unless Transferee disputes the Transferor Purchase Price determination,
then within thirty (30) days of the date such dispute is finally resolved by the
Accountant), Transferee shall deliver to Transferor notice that it agrees to
purchase the entire Company Interest of Transferor for cash at a price equal to
the Transferor Purchase Price (“Property Sale Acceptance Notice”) or that it
does not agree to purchase the entire Company Interest of Transferor for cash at
a price equal to the Transferor Purchase Price (“Property Sale Rejection
Notice”).  The failure of Transferee to deliver either a Property Sale
Acceptance Notice or a Property Sale Rejection Notice within such thirty (30)
day period shall be deemed to be the delivery of a Property Sale Rejection
Notice.
 
(c) If Transferee shall deliver the Property Sale Acceptance Notice, within five
(5) Business Days after delivery by Transferee of the Property Sale Acceptance
Notice, Transferee shall deposit in cash an amount equal to the greater of (I)
Two Hundred Fifty Thousand Dollars ($250,000) and (II) an amount equal to five
percent (5%) of the Transferor Purchase Price (the “Downpayment”) with the
Escrow Agent.  If Transferee shall fail to deliver the Downpayment within such
five (5) Business Day period, the Property Sale Acceptance Notice shall be
deemed revoked and Transferee shall be deemed to have delivered the Property
Sale Rejection Notice.  The charges of the Escrow Agent shall be a Company
expense.  The Escrow Agent shall hold the Downpayment in an interest bearing
account pursuant to a written agreement among Transferor, Transferee and the
Escrow Agent, which agreement shall be satisfactory to such parties in the
exercise of their respective reasonable discretion and shall provide, among
other things, that the Escrow Agent shall not commingle the Downpayment with any
other funds.  In the event of a closing pursuant to the terms of this subsection
8.6(c), the Downpayment, together with any interest earned thereon, shall be
credited against the Transferor Purchase Price.  If Transferee shall default in
any of its obligations under this subsection 8.6(c), the Property Sale
Acceptance Notice shall be deemed revoked, Transferee shall be deemed to have
delivered the Property Sale Rejection Notice and the Downpayment, and any
interest thereon, shall be paid to Transferor by the Escrow Agent promptly
following written request therefor as Transferor’s sole and exclusive remedy
(other than as set forth in Section 6.7).  If Transferor shall default in any of
its obligations under this subsection 8.6(c), the Downpayment, and any interest
earned thereon, shall be returned to Transferee promptly following written
request therefor, and Transferee shall have all other remedies available to it
at law or in equity (including, without limitation, an action for specific
performance).  Upon deposit by Transferee of the Downpayment with the Escrow
Agent as aforesaid, (i) a binding contract shall be deemed to exist between
Transferor and Transferee with respect to the sale and purchase of Transferor’s
Company Interest, and (ii) the closing shall be held at the principal place of
business of the Company (or, at either Member’s election, pursuant to escrow
arrangement acceptable to each Member in the exercise of their reasonable
judgment) on a Business Day selected by Transferee not less than thirty (30)
days and not more than one hundred twenty (120) days from Transferor’s receipt
of the Property Sale Acceptance Notice.  Transferee shall pay the Transferor
Purchase Price (less the Downpayment and any interest earned thereon) by wire
transfer of immediately available federal funds to an account designated in
writing by Transferor.
 
At the closing of the sale of Transferor’s Company Interest pursuant to this
Section 8.6(c), (A) Transferor shall deliver to Transferee or its designee an
assignment of all of Transferor’s Company Interest, which assignment shall be
free and clear of all legal and equitable claims (other than the legal and
equitable claims, if any, of Transferee pursuant to this Agreement) and all
liens and encumbrances (other than liens and encumbrances under Financing
Documents that shall remain in full force and effect following the closing) and
(B) Transferee shall deliver to Transferor an assumption of Transferor’s
obligations under this Agreement arising from and after the date of such
assignment.  At the closing, Transferor and Transferee shall execute an
agreement acceptable to Transferor and Transferee in the exercise of their
reasonable judgment whereby (X) the Members shall represent and warrant to each
other with respect to only that each is duly organized, validly existing, has
the necessary corporate power and authority to consummate the subject
transactions and requires no consents which have not been obtained and (Y)
Transferor shall represent to Transferee that Transferor is the owner of its
Company Interest free and clear of all liens and encumbrances (other than liens
and encumbrances under Financing Documents that shall remain in full force and
effect following the closing) and that the Transfer is being made free and clear
of all legal and equitable claims (other than the legal and equitable claims of
Transferee pursuant to this Agreement).  Each party shall pay their own costs
and expenses in connection with the conveyance of Transferor’s Company Interest
to Transferee.  Any transfer, deed, documentary stamp or other similar tax due
in connection with a Transfer of Transferor’s Company Interest pursuant to this
Section 8.6(c) shall be paid fifty percent (50%) by Transferor and fifty percent
(50%) by Transferee.  In addition, at the closing, (i) Transferor and Transferee
shall execute an agreement acceptable to Transferor and Transferee in the
exercise of their reasonable judgment whereby Transferee shall indemnify, defend
and save Transferor from and against responsibility for all debts, obligations,
liabilities, costs, expenses (including, without limitation, reasonable
attorneys’ fees and disbursements) and claims with respect to the Company
accruing from and after the closing date and Transferor shall indemnify, defend
and save Transferee from and against responsibility for all debts, obligations,
liabilities, costs, expenses (including, without limitation, reasonable
attorneys’ fees and disbursements) and claims against the Company arising from
Transferor’s fraud, gross negligence or willful misconduct occurring prior to
the closing, (ii) the Accountants shall close the books of the Company as of the
closing date, and all items of the Company’s income and expense shall be
apportioned in calculating Net Cash Flow as of 11:59 p.m. of the day preceding
the closing date, (iii) Net Cash Flow earned through the day preceding the
closing date and Net Proceeds of a Capital Transaction received prior to closing
shall be distributed in accordance with the provisions of Article IV, which
provisions shall survive the closing pursuant hereto for purposes of making or
correcting any closing adjustments, (iv) the purchase price to be paid by
Transferee shall be (x) increased by the aggregate amount of all Additional
Capital Contributions made by Transferor in the period between the date of the
Property Sale Exercise Notice and the closing date (excluding Additional Capital
Contributions made for payment of ordinary operating expenses), (y) decreased by
any amounts of Net Proceeds of a Capital Transaction received by the Company
during the period between the date of the Property Sale Exercise Notice and the
closing date and distributed to Transferor pursuant to the terms hereof and (z)
adjusted to account for, and fully repay, all outstanding Default Loans (and
unpaid interest thereon), (v) the Members shall execute all amendments to
fictitious name, limited liability company or similar certificates necessary to
effect the withdrawal of Transferor from the Company and, if applicable, the
termination of the Company and (vii) Transferee shall use commercially
reasonable efforts to secure the release (without releasing any claim the
Company may have against the applicable guarantor) of outstanding Affiliate
Guarantees executed by Transferor or an Affiliate of Transferor (or by AmREIT,
AmREIT Ltd. or an Affiliate either if AmREIT SCA is the Transferor), if any;
provided, that an entity acceptable to Transferor in its reasonable discretion
shall, pursuant to an agreement in form and content reasonably acceptable to
Transferor, indemnify Transferor and/or its Affiliates or AmREIT or its
Affiliates if AmREIT SCA is the Transferor, as the case may be, for any claims
that arise under such outstanding Affiliate Guarantees for events occurring
after the close of the sale of Transferor’s Company Interest if Transferee is
not able to procure any such release.
 
 
 
~19~

--------------------------------------------------------------------------------

Table of Contents
 
(d) If Transferee shall deliver, or be deemed to deliver, a Property Sale
Rejection Notice, Transferor is hereby authorized to accept on behalf of the
Company an offer for the purchase of the Property meeting the following criteria
(a “Property Sale Offer”):
 
(i) The Property Sale Offer shall be an unconditional bona fide arm’s length
offer from a third party unrelated either to Transferor or to any Affiliate of
Transferor;
 
(ii) The Property Sale Offer shall be an all cash offer for the purchase of fee
simple title to the entire interest of the Company in the Property in an amount
not less than ninety-five percent (95%) of the Estimated Purchase Price;
 
(iii) The Property Sale Offer shall provide for the Closing for the purchase of
the Property not sooner than thirty (30) days nor later than one hundred twenty
(120) days after the date of delivery or deemed delivery by Transferee of a
Property Sale Rejection Notice;
 
(iv) The Property Sale Offer shall require the purchaser thereunder to make an
earnest money deposit in an amount not less than the lesser of (x) Five Hundred
Thousand Dollars ($500,000) and (y) five percent (5%) of the purchase price
therefor, which shall be forfeited as liquidated damages in the event of such
purchaser’s default;
 
(v) The Property Sale Offer shall require the entire purchase price for the
Property to be due and payable to the Company by wire transfer of immediately
available federal funds at the closing of the sale of the Property and no
portion of the purchase price shall be deferred; and
 
(vi) The Property Sale Offer shall contain commercially reasonable terms and
conditions.
 
Transferor shall be authorized to accept a Property Sale Offer for and on behalf
of the Company and to execute all such documents on behalf of the Company as
shall be required in order to close and consummate the sale of the Property
pursuant to the terms and provisions of such Property Sale Offer.  Any third
party dealing with the Company shall be entitled to rely upon the aforesaid
authorization.  The parties hereto acknowledge and agree that for purposes of
determining whether a sale of all of the Property is for at least ninety-five
percent (95%) of the Estimated Purchase Price, the Estimated Purchase Price
shall be adjusted to the date of the offer for such sale to reflect changes in
circumstances such as changes in the composition of Company Assets and
distributions and liabilities consistent with the methodology used to compute
the Estimated Purchase Price.  If Transferee shall dispute whether the Property
is being sold for a purchase price that is at least ninety-five percent (95%) of
the Estimated Purchase Price (as adjusted), Transferee shall deliver a written
notice of such dispute to Transferor within five (5) Business Days following
receipt of the applicable Property Sale Offer.  Any such dispute shall be
resolved by the Accountant.
 
(e) Notwithstanding anything to the contrary set forth herein, in the event that
prior in time to the delivery of an Offer Notice under Section 8.5, any Property
Sale Exercise Notice shall be delivered or Transferee shall have instituted an
action for specific performance pursuant to Section 8.6(c), the delivery of such
Property Sale Exercise Notice or the institution of such action for specific
performance shall supersede the delivery of any Transfer Notice or Offer Notice
and the rights under this Section 8.6 shall supersede the rights under Section
8.5 of this Agreement.
 
(f) If Transferee elects to purchase Transferor’s Company Interest, it may, at
its option, cause Transferor’s Company Interest to be acquired by one or more of
its designees; provided that any such assignment of Transferee’s rights
hereunder for purposes of accomplishing such purchase by any such designee shall
not relieve Transferee of any obligation or liability with respect thereto.
 
(g) Each Member agrees that it shall (and shall cause its Affiliates to) be
reasonable and cooperate with the other Member including without limitation,
executing any documents which may be reasonably required, in order to consummate
the transactions contemplated by this Section 8.6.
 
SECTION 8.7. ERISA.
 
(a) AmREIT SCA acknowledges that it has been advised that Acquisition or an
Affiliate of Acquisition is a collective investment fund, as described in
Section IV (e) of PRCE 91-38 (the “Fund”), which holds the assets of one or more
employee benefit plans or retirement arrangements which are subject to ERISA
and/or Section 4975 of the Code (each a “Plan”), and with respect to which JPM
is the Trustee and that, as a result, Acquisition may be prohibited by law from
engaging in certain transactions.
 
(b) Acquisition hereby represents and warrants to AmREIT SCA that, as of the
date hereof, there are no employers or employee organizations which maintain one
or more Plans whose assets are invested in the Fund and which represent an
aggregate interest in excess of ten percent (10%) of the total interests in the
Fund (each, a “10% Plan”).
 
(c) In the event that the Fund notifies AmREIT SCA in writing that a Plan may
become a 10% Plan, AmREIT SCA will, within 10 days of such notification, inform
the Fund in writing as to whether it is able to make the following
representations: AmREIT SCA is not a “party in interest” (as defined in Section
3(14) of ERISA) or a “disqualified person” (as defined in Section 4975 of the
Code) (each a “Party in Interest”) with respect to such 10% Plan or, if AmREIT
SCA is a Party in Interest, that:
 
(i) neither AmREIT SCA nor any “affiliate” (as defined in Section V(c) of PTCE
84-14) of AmREIT SCA has exercised the authority to either:  (A) appoint or
terminate JPM as the qualified professional asset manager (as defined in Section
V(a) of PTCE 84-14, “QPAM”) of the assets invested in the Fund of the 10% Plan
with respect to which AmREIT SCA or its “affiliate” is a Party in Interest; or
(B) negotiate the terms of the management agreement with JPM, including renewals
or modifications thereof, on behalf of such 10% Plan; and
 
(ii) neither AmREIT SCA nor any entity Controlling, or Controlled by, or under
common Control with, AmREIT SCA owns a ten percent (10%) or more interest
(within the meaning of PTCE 84-14, “10% Interest”) in JPM or J.P. Morgan Chase &
Co.
 
(d) Thereafter, if based on the representations made by AmREIT SCA in subsection
(c) of this Section, such Plan becomes a 10% Plan, AmREIT SCA represents and
warrants that, during the time AmREIT SCA is a member of the Company, neither
AmREIT SCA nor its “affiliate” will exercise the authority to either: appoint or
terminate JPM as the QPAM of the assets invested in the Fund of such 10% Plan or
negotiate the terms of the management agreement with JPM, including renewals or
modifications thereof, on behalf of such 10% Plan and neither AmREIT SCA nor any
entity Controlling, or Controlled by, or under common Control with, AmREIT SCA
will own a 10% Interest in JPM or J.P. Morgan Chase & Co.
 
 
 
~20~

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 8.8. VCOC.  As long as no other exception to holding plan assets under
the Plan Asset Regulations is available to the Company, the Company shall
conduct its affairs in such manner that the Company shall qualify as a “venture
capital operating company” (“VCOC”) within the meaning of Department of Labor
regulations set forth at 29 C.F.R. Section 2510.3-101 or any successor to such
regulation (the “Plan Asset Regulations”) and relevant authority interpreting
the Plan Asset Regulations.  In furtherance of the foregoing, the Company (i)
hereby establishes the 90-day period commencing on November 1st of each year as
its annual valuation period, (ii) shall (A) on the date the Company first makes
an investment (other than a short-term investment of funds pending long-term
commitment) and (B) thereafter, on one day during each annual valuation period,
have at least fifty percent (50%) of its assets (valued at cost) invested in
“operating companies” within the meaning of the Plan Asset Regulation, including
REOCs which invest in real estate which is managed or developed, and with
respect to which the Company has the right to substantially participate in the
management of such operating companies to the extent required to maintain the
Company’s status as a VCOC under the Plan Asset Regulations, and (iii) in the
ordinary course of business shall participate in the management of such
operating companies to the extent required to maintain its status as a
VCOC.  The Members consent and agree to take such action as is necessary to
maintain the Company’s VCOC status and consent and agree not to take any action
that could prevent the Company from maintaining its VCOC status.
 
SECTION 8.9. Bankruptcy or Dissolution of a Member.  Upon the occurrence of a
Bankruptcy Event or any other occurrence with respect to a Member of any event
which under the Delaware Act causes the Member to cease to be a member of a
limited liability company (a “Withdrawal Event”), the Member affected by such
Withdrawal Event shall, unless the other Member shall otherwise consent within
ninety (90) days of such Withdrawal Event, be deemed to have withdrawn as a
Member on the expiration of such ninety (90) day period.  In the event that a
Member is deemed to have withdrawn from the Company pursuant to this Section
8.8, then such Member (a “Withdrawn Member”) shall continue to have the rights
of an assignee of its Company Interest which was not admitted as a Member and
shall not be entitled to participate in the management of the Company or to
vote, approve or consent to any matter for which the vote, approval or consent
of any Members is required.  Unless the Members (other than the Withdrawn
Member) otherwise agree, the Company shall not terminate or dissolve upon the
occurrence of a Bankruptcy Event or any other occurrence which under the Act
causes a Member to cease to be a member of the Company.  No Member shall
withdraw or retire from the Company without the prior consent of the other
Members, except in connection with a Transfer of its entire Company Interest in
accordance with the terms of this Agreement.  In furtherance of the foregoing,
each Member hereby waives any and all rights such Member may have to withdraw
and/or resign from the Company pursuant to Section 18-603 of the Delaware Act
and hereby waives any and all rights such Member may have to receive the fair
value of such Member’s Company Interest upon such resignation and/or withdrawal
pursuant to Section 18-604 of the Delaware Act, and such Member shall continue
to hold its Company Interest in accordance with the provisions hereof.
 
ARTICLE IX
 
BROKERS
 
SECTION 9.1. Brokers.  Each Member represents and warrants to the other Member
that it has not dealt with any real estate broker or finder in connection with
the formation of the Company or the transactions contemplated herein except for
Transwestern Property Company SW GP, L.L.C. d/b/a Transwestern Commercial
Services, and AKF Properties, d/b/a Fox Properties, both of which acted as
brokers in the acquisition of the Property.  Each Member agrees to indemnify and
hold harmless the other Member and the Company from and against any actions,
claims or demands for any commissions or fees and all Indemnified Losses arising
from a breach of the foregoing representation and warranty.
 
ARTICLE X
 
TERMINATION
 
SECTION 10.1. Dissolution.  Except as hereinafter provided to the contrary, the
Company shall be dissolved and its business wound up upon the happening of any
of the following events, whichever shall first occur:
 
(a) The sale, condemnation or other disposition of all or substantially all of
the Property and the Company Assets and the receipt of all consideration
therefor except that if non-monetary consideration is received upon such
disposition the Company shall not be dissolved pursuant to this clause until
such consideration is converted into money or money equivalent;
 
(b) At any time that there are no Members; provided that the Company shall not
be dissolved if within ninety (90) days after the occurrence of the event that
terminated the continued membership of the last remaining Member, the personal
representative of the last remaining Member agrees in writing to continue the
Company and to the admission of such personal representative or its nominee or
designee to the Company as a Member effective as of the occurrence of the event
that terminated the continued membership of the last remaining Member; or
 
(c) The occurrence of any event, other than those referred to in paragraph (b),
which causes dissolution of a limited liability company under the Delaware Act,
unless the Members agree to continue the Company pursuant to the Delaware Act.
 
SECTION 10.2. Termination.  Notwithstanding any other provision of this
Agreement, in all cases of dissolution of the Company, the business of the
Company shall be wound up and the Company terminated as promptly as practicable
thereafter, and each of the following shall be accomplished:
 
(a) The Liquidating Member shall cause to be prepared (i) statements setting
forth the assets and liabilities of the Company as of the date of dissolution
and as of the date of complete liquidation, a copy of such statements shall be
furnished to all of the Members and (ii) a report in reasonable detail of the
manner or disposition of assets.
 
(b) The property and assets of the Company shall be liquidated by the
Liquidating Member as promptly as possible, but in an orderly and businesslike
and commercially reasonable manner.  The Liquidating Member may, in the exercise
of its business judgment and if commercially reasonable, determine to defer the
sale of all or any portion of the property and assets of the Company if deemed
necessary or appropriate to realize the fair market value of any such property
or assets.
 
(c) The proceeds of sale and all other assets of the Company shall be applied
and distributed as follows and in the following order of priority:
 
(i) To the payment of (x) the debts and liabilities of the Company (including
any outstanding amounts due on any recourse indebtedness encumbering the
Property, or any part thereof) and (y) the expenses of liquidation.
 
(ii) To the setting up of any reserves which the Liquidating Member shall
determine in its commercially reasonable judgment to be reasonably necessary for
contingent, unliquidated or unforeseen liabilities or obligations of the Company
or the Members arising out of or in connection with the Company.  Such reserves
may, in the commercially reasonable discretion of the Liquidating Member, be
paid over to a national bank or national trust company selected by the Members
and authorized to conduct business as an escrow agent to be held by such bank or
trust company as escrow agent for the purposes of disbursing such reserves to
satisfy the liabilities and obligations described above, and at the expiration
of such period distributing any remaining balance as provided in clause (iv)
below.
 
(iii) To the Members in accordance with the provisions of Section 4.3; provided,
however, that no distribution shall be made that creates or increases a Capital
Account deficit for any Member which exceeds such Member’s obligation (deemed or
actual) to restore such deficit, determined as follows:  Distributions shall
first be determined tentatively pursuant to Section 4.3 without regard to the
Member’s Capital Account, and then the allocation provisions of Section 5 shall
be applied tentatively as if such tentative distributions had been made.  The
actual distribution to such Member pursuant to this Section 10.2(c)(iii) shall
be equal to (x) in the case of a Member that has no deficit Capital Account
after such tentative distributions and allocations have been made, the tentative
distribution to such Member, and (y) in the case of a Member that has a deficit
Capital Account after such tentative distributions and allocations are made, the
tentative distribution to such Member less the amount of the deficit.
 
(iv) The balance, if any, to the Members, in accordance with and to the extent
of the Members’ ending positive Capital Account balances, after giving effect to
all contributions, distributions and allocations for all periods, including,
without limitation, any allocations of Profits or Losses from any Capital
Transactions causing or resulting in the dissolution and termination of the
Company.
 
Distributions pursuant to the preceding clauses (iii) and (iv) shall be made by
the end of the Fiscal Year during which the dissolution of the Company occurs
(or, if later, within ninety (90) days of such dissolution).  To the fullest
extent permitted by applicable law, the Members hereby waive any rights to
distributions under Section 18-604 of the Delaware Act.
 
(d) The Liquidating Member shall cause the filing of the Certificate of
Cancellation pursuant to Section 18-203 of the Delaware Act and shall take all
such other actions as may be necessary to terminate the Company.
 
 
 
~21~

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 10.3. Liquidating Member.
 
(a) The term “Liquidating Member” shall mean (i) the Managing Member in the case
of a termination of the Company pursuant to clause (a) of Section 10.1 hereof,
(ii) Acquisition in the case of a termination of the Company pursuant to clause
(c) of Section 10.1 hereof if AmREIT SCA shall be the Member causing the
termination event pursuant to said clause, (iii) AmREIT SCA in the case of a
termination of the Company pursuant to clause (c) of Section 10.1 hereof if
Acquisition shall be the Member causing the termination event pursuant to said
clause, and (iv) the last remaining Member (or its personal representative or
nominee) in the case of a termination of the Company pursuant to clause (b) of
Section 10.1 hereof.
 
(b) Without limiting the foregoing, the Liquidating Member shall, upon the
dissolution and upon completion of the winding up of the affairs of the Company,
file appropriate certificate(s) to such effect in the proper governmental office
or offices under the Delaware Act as then in effect.  Notwithstanding the
foregoing, each Member, upon the request of the Liquidating Member, shall
promptly execute, acknowledge and deliver all such documents, certificates and
other instruments as the Liquidating Member shall reasonably request to
effectuate the proper dissolution and termination of the Company, including the
winding up of the business of the Company.
 
SECTION 10.4. No Redemption.  The Company may not acquire, by purchase,
redemption or otherwise any Company Interest of any Member.
 
SECTION 10.5. Governance.  Notwithstanding a dissolution of the Company, until
the termination of the business of the Company, the affairs of the Members, as
such, shall continue to be governed by this Agreement.  The Liquidating Member
shall be subject to the same restrictions on transactions with related parties
or involving conflicts of interest as applied prior to the dissolution of the
Company, including but not limited to the consent requirements set forth herein
of any such transaction.  The Liquidating Member shall also be required to
perform its duties under this Agreement using the same standard of care that
would be required of the Liquidating Member if the Liquidating Member was acting
as the Managing Member.
 
SECTION 10.6. Return of Capital.  No Member shall have any right to receive the
return of its Capital Contribution or to seek or obtain partition of assets of
the Company, other than as provided in this Agreement.
 
ARTICLE XI
 
MISCELLANEOUS
 
SECTION 11.1. Further Assurances.  Each Member agrees to execute, acknowledge,
deliver, file, record and publish such further reasonable certificates,
amendments to certificates, instruments and documents, and do all such other
reasonable acts and things as may be required by law, or as may be required to
carry out the intent and purposes of this Agreement so long as any of the
foregoing do not materially increase any Member’s obligations hereunder or
materially decrease any Member’s rights hereunder.
 
SECTION 11.2. Notices.  All notices, demands, consents, approvals, requests or
other communications which any of the parties to this Agreement may desire or be
required to give hereunder (collectively, “Notices”) shall be in writing and
shall be given by personal delivery or facsimile or United States registered or
certified mail (postage prepaid, return receipt requested) addressed as
hereinafter provided, provided, however, that any Notice given by facsimile
shall also be given by personal delivery or United States registered or
certified mail.  Except as otherwise specified herein, the time period in which
a response to any notice or other communication must be made, if any, shall
commence to run on the earliest to occur of (a) if by personal delivery, the
date of receipt, or attempted delivery, if such communication is refused; (b) if
given by facsimile, the date on which such facsimile is transmitted and
confirmation of delivery thereof is received; and (c) if sent by mail (as
aforesaid), the date of receipt or attempted delivery, if such mailing is
refused.  Until further notice, notices and other communications under this
Agreement shall be addressed to the parties listed below as follows:
 
(i) If to the Company or Acquisition, to:
 
Shadow Creek Ranch Town Center Acquisition LLC
c/o J.P. Morgan Investment Management Inc.
245 Park Avenue
New York, New York 10167
Attention:  Temra Wollman
Fax Number:  (212) 648-2266
 
with a copy to:
 
c/o J.P. Morgan Investment Management Inc.
P.O. Box 5005
New York, New York 10163-5005
 
with a copy to:
 
Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, New York  10038
Attention:  Steven Moskowitz, Esq.
Fax Number:  (212) 806-6006



(ii) If to the Company or AmREIT SCA, to:
 
8 Greenway Plaza, Suite 1000
Houston, Texas  77046
Attention:  Tenel H. Tayar
Fax Number:  (713) 850-0498
 
with a copy to:
 
Mayer, Brown LLP
700 Louisiana St., Suite 3400
Houston, Texas 77002
Attention:  Neil Wasserstrom, Esq.
Fax Number:  (713) 238-4888

 
 
 
~22~

--------------------------------------------------------------------------------

Table of Contents

 
Any Member may designate another addressee (and/or change its address) for
Notices hereunder by a Notice given pursuant to this Section.  Copies of all
Notices required to be sent by a Member to the Company under the terms of this
Agreement shall also be sent to each Member in accordance with the terms hereof.
 
SECTION 11.3. Governing Law.  This Agreement, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto shall be governed by
and construed in accordance with the laws of the State of Delaware (but not
including the choice of law rules thereof).
 
SECTION 11.4. Captions.  All titles or captions contained in this Agreement are
inserted only as a matter of convenience and for reference and in no way define,
limit, extend, or describe the scope of this Agreement or the intent of any
provision hereof.
 
SECTION 11.5. Pronouns.  All pronouns and any variations thereof shall be deemed
to refer to the masculine, feminine, and neuter, singular and plural, as the
identity of the party or parties may require.
 
SECTION 11.6. Successors and Assigns.  This Agreement shall be binding upon the
parties hereto and their respective executors, administrators, legal
representatives, heirs, successors and permitted assigns, and shall inure to the
benefit of the parties hereto and, except as otherwise provided herein, their
respective executors, administrators, legal representatives, heirs, successors
and permitted assigns.
 
SECTION 11.7. Extension Not a Waiver.  Except as otherwise expressly provided
herein, no delay or omission in the exercise of any power, remedy or right
herein provided or otherwise available to a Member or the Company shall impair
or affect the right of such Member or the Company thereafter to exercise the
same.  Any extension of time or other indulgence granted to a Member hereunder
shall not otherwise alter or affect any power, remedy or right of any other
Member or of the Company, or the obligations of the Member to whom such
extension or indulgence is granted.
 
SECTION 11.8. Construction.  None of the provisions of this Agreement shall be
for the benefit of or enforceable by any creditor of the Company or any third
party.  No Member shall be obligated personally for any debt, obligation or
liability of the Company solely by being a Member of the Company.  Without the
consent of all the Members, the Company shall not do business in or otherwise
have contact with any jurisdiction other than Delaware and Texas if such would
result in any Member being obligated personally for any debt, obligation or
liability of the Company solely by reason of being a Member of the Company and
exercising its rights under this Agreement and the Delaware Act.
 
SECTION 11.9. Severability.  In case any one or more of the provisions contained
in this Agreement or any application thereof shall be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and other application thereof shall not in
any way be affected or impaired thereby.
 
SECTION 11.10. Consents.  Except as otherwise expressly provided herein, any
consent or approval to any act or matter required under this Agreement must be
in writing and shall apply only with respect to the particular act or matter to
which such consent or approval is given, and shall not relieve any Member from
the obligation to obtain the consent or approval, as applicable, wherever
required under this Agreement to any other act or matter.  Unless otherwise
provided herein, any consent required to be delivered hereunder shall be
delivered within ten (10) days of request therefor.  Failure to grant consent
within such ten (10) day period (or other period provided herein) shall, unless
otherwise provided herein, be deemed denial of such consent.
 
SECTION 11.11. Entire Agreement.  This Agreement contains the entire agreement
between the parties relating to the subject matter hereof and all prior
agreements relative hereto which are not contained herein are
terminated.  Amendments, variations, modifications or changes herein may be made
effective and binding upon the parties by, and only by, the setting forth of
same in a document duly executed by each party, and any alleged amendment,
variation, modification or change herein which is not so documented shall not be
effective as to any party.
 
SECTION 11.12. Consent to Jurisdiction.  Any action, suit or proceeding in
connection with this Agreement may be brought against any Member or the Company
in a court of record of the State of New York, County of New York, or of the
United States District Court for the Southern District of New York, each Member
and the Company hereby consenting and submitting to the jurisdiction thereof;
and service of process may be made upon any Member or the Company, by certified
or registered mail, at the address to be used for the giving of notice to such
Member under Section 11.2.  Each Member hereby appoints CT Corporation System,
1633 Broadway, New York, New York 10019 as its agent for service of
process.  Nothing herein shall affect the right of any Member to commence legal
proceedings or otherwise to proceed against any other Member or the Company in
any other jurisdiction or to serve process in any manner permitted by applicable
law.  In any action, suit or proceeding in connection with this Agreement, each
Member and the Company hereby waives trial by jury, and any claim that New York
County or the Southern District of New York is an inconvenient forum.
 
SECTION 11.13. Counterparts.  This Agreement may be executed in any number of
counterparts, and each such counterpart will for all purposes be deemed an
original, and all such counterparts shall constitute one and the same
instrument.
 
SECTION 11.14. Tax Election.  The Members shall take all actions necessary to
cause the Company to be treated as a partnership for federal, state and, if
applicable, local income tax purposes including, without limitation, making all
elections necessary for such purpose under any applicable Check The Box
Regulations.
 
SECTION 11.15. Costs.  All costs incurred by the Members or the Company in
connection with the preparation, negotiation, execution and delivery of this
Agreement and the consummation of the transactions contemplated hereunder shall
be paid by the Company.
 
SECTION 11.16. Representations and Warranties.
 
(a) Acquisition represents and warrants as follows as of the date hereof:
 
(i) Acquisition is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware.
 
(ii) The execution and delivery of this Agreement and all other documents,
instruments and agreements to be executed in connection with the transactions
contemplated by this Agreement (the “Transaction Documents”) have been duly and
validly authorized by all necessary actions of Acquisition, and shall constitute
the legal, valid and binding obligations of Acquisition enforceable against
Acquisition in accordance with the terms hereof and thereof except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
liquidation, receivership, moratorium or other similar laws related to or
affecting the enforcement of creditors’ rights generally or by general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law.
 
(iii) No consent, waiver, approval or authorization of or notice to any other
Person (including any governmental entity) is required to be made, obtained or
given by Acquisition in connection with the execution and delivery of this
Agreement or any other Transaction Document except for those which have been
heretofore obtained.
 
 
 
~23~

--------------------------------------------------------------------------------

Table of Contents
 
(iv) Neither the execution or delivery of this Agreement nor any other
Transaction Document does or will, with or without the giving of notice, lapse
of time or both, (i) violate, conflict with or constitute a default under any
term or provision of (A) any agreement to which Acquisition is a party or by
which it is bound, or (B) any judgment, decree, order, statute, injunction, rule
or regulation of a governmental entity applicable to Acquisition, or by which it
or its assets or properties are bound, or (ii) result in the creation of any
lien or encumbrance upon Acquisition or its assets.
 
(v) For purposes of the Investment Company Act of 1940, as amended, Acquisition
is counted as one investor in the Company.
 
(b) AmREIT SCA Representations.  AmREIT SCA represents and warrants as follows
as of the date hereof:
 
(i) AmREIT SCA is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Texas.
 
(ii) The execution and delivery of this Agreement and all other Transaction
Documents have been duly and validly authorized by all necessary actions of
AmREIT SCA and shall constitute the legal, valid and binding obligations of
AmREIT SCA enforceable against AmREIT SCA in accordance with the terms hereof
and thereof except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, liquidation, receivership, moratorium or other
similar laws related to or affecting the enforcement of creditors’ rights
generally or by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.
 
(iii) No consent, waiver, approval or authorization of or notice to any other
Person (including any governmental entity) is required to be made, obtained or
given by AmREIT SCA in connection with the execution and delivery of this
Agreement or any other Transaction Document except for those which have been
heretofore obtained.
 
(iv) Neither the execution or delivery of this Agreement nor any other
Transaction Document does or will, with or without the giving of notice, lapse
of time or both, (i) violate, conflict with or constitute a default under any
term or provision of (A) any agreement to which AmREIT SCA is a party or by
which it is bound, or (B) any judgment, decree, order, statute, injunction, rule
or regulation of a governmental entity applicable to AmREIT SCA or by which
AmREIT SCA or its assets or properties are bound, or (ii) result in the creation
of any lien or encumbrance upon AmREIT SCA or its assets.
 
(v) The members of AmREIT SCA are AmREIT Ltd. and ARIC.  The sole member of
AmREIT Ltd. is AmREIT Corp.  The sole member of ARIC is AmREIT.  The sole member
of AmREIT Corp is AmREIT.
 
(vi) AmREIT SCA has delivered to Acquisition true and complete copies of the
engineering and environmental reports with respect to the Property in the
possession of AmREIT SCA or its Affiliates.
 
(vii) Neither the purchaser nor, to AmREIT SCA’s knowledge, the seller is in
default or has breached any of its respective obligations, representations,
warranties or covenants under the Purchase Agreement.  To AmREIT SCA’s
knowledge, the representations and warranties set forth in the Purchase
Agreement, if made on and as of the date hereof, are true and correct in all
material respects.  For purposes of the immediately preceding sentence, all
references to “AmREIT SCA’s knowledge” or words of similar import shall be
deemed to include the knowledge of AmREIT SCA hereunder as well as the knowledge
of ARIC as “purchaser” under the Purchase Agreement.
 
 
 
~24~

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 11.17. Right to Participate; Right of First Offer.
 
(a) If (x) with respect to Acquisition, Acquisition or another Affiliated entity
for which J.P. Morgan Investment Management Inc. is then acting as agent or
independent advisor in connection with the Adjacent Property Acquisition or (y)
with respect to AmREIT SCA, AmREIT Ltd., AmREIT or any of their respective
Affiliates (such party, the “Adjacent Property Offeror”), shall, at any time
AmREIT SCA or an Affiliate thereof is a Member hereunder, desire to purchase,
ground lease or otherwise control any property adjacent to the Property and
known as Pearland Town Center South (CBL development) on the southwest corner,
Silverlake Village South on the southeast corner and The Crossing at 518 South
on the northeast corner (an “Adjacent Property Acquisition”), the Adjacent
Property Offeror shall (and shall cause its applicable Affiliate to) provide
prior written notice thereof to the other Member (the “Adjacent Property
Offeree”) prior to entering into or negotiating any such arrangements with
respect thereto.  Such notice shall contain a reasonably detailed description of
the proposed Adjacent Property Acquisition, the proposed ownership structure,
projected returns, management and voting rights and such other material details
as shall allow the Adjacent Property Offeree to adequately analyze the proposed
Adjacent Property Acquisition.  The Adjacent Property Offeror agrees to promptly
provide the Adjacent Property Offeree with such additional information as shall
be reasonably requested by the Adjacent Property Offeree with respect to a
proposed Adjacent Property Acquisition.  Each Member covenants and agrees that
if the Members fail to reach agreement with respect to the Adjacent Property
Offeree’s participation in such Adjacent Property Acquisition, the Adjacent
Property Offeror shall be prohibited from acquiring the property subject to such
proposed Adjacent Property Acquisition while the Adjacent Property Offeror
remains a Member of the Company.
 
(b) If AmREIT SCA, AmREIT Ltd., AmREIT or any of their respective Affiliates
(such party, the “Applicable AmREIT Entity”) shall, at any time AmREIT SCA,
AmREIT Ltd., AmREIT or any of their respective Affiliates is a Member hereunder,
desire to purchase, ground lease or otherwise control any property within a
one-half mile radius of the Property (a “Competing Property Acquisition”),
AmREIT SCA shall (and shall cause the Applicable AmREIT Entity to) provide prior
written notice thereof to Acquisition prior to entering into or negotiating any
such arrangements with respect thereto.  Such notice shall contain a reasonably
detailed description of the proposed Competing Property Acquisition, the
proposed ownership structure, projected returns, management and voting rights
and such other material details as shall allow Acquisition to adequately analyze
the proposed Competing Property Acquisition.  AmREIT SCA agrees to promptly
provide Acquisition with such additional information as shall be reasonably
requested by Acquisition with respect to a proposed Competing Property
Acquisition.  AmREIT SCA covenants and agrees that Acquisition (or any
Acquisition Entity designated by Acquisition) shall have the exclusive right,
for forty-five (45) days following receipt of such notice, to negotiate with the
Applicable AmREIT Entity to participate in such Competing Property
Acquisition.  If Acquisition and the Applicable AmREIT Entity shall reach
agreement with respect to Acquisition’s participation in such Competing Property
Acquisition, Acquisition and the Applicable AmREIT Entity shall enter into such
documents and instruments as may be necessary to evidence such
agreement.  AmREIT SCA and Acquisition covenant and agree to negotiate in good
faith with respect thereto.  If Acquisition and the Applicable AmREIT Entity
fail to reach agreement with respect to Acquisition’s participation in such
Competing Property Acquisition, the Applicable AmREIT Entity may acquire the
property subject to such proposed Competing Property Acquisition with or without
a joint venture partner on substantially the same terms offered to Acquisition.
 
(c) The failure of either Member to comply with its obligations under this
Section 11.17 shall constitute a Material Default of such Member.
 
SECTION 11.18. Limitation of Liability.  Notwithstanding anything to the
contrary contained in this Agreement, but subject to the terms of the
immediately succeeding sentence, no recourse shall be had for the payment of any
loans or other payments due or for any other claim under this Agreement or based
on the failure of performance or observance of any of the terms and conditions
of this Agreement against any Member (for the avoidance of doubt, including the
Managing Member), any Affiliate of any Member, AmREIT, any Affiliate of AmREIT
or any principal, partner, member, manager, shareholder, controlling person,
officer, director, agent or employee of any of the aforesaid Persons or any of
their respective assets other than such Member’s interest in the Company or
assets of the Company to which such Member is entitled under any rule of law,
statute or constitution, or by the enforcement of any assessment or penalty, or
otherwise, nor shall any of such Persons be personally liable for any
contributions, loans, payments or claims, or personally liable for any
deficiency judgment based thereon or with respect thereto, it being expressly
understood that the sole remedies of the Company or any other Member with
respect to such amounts and claims shall be against such interest in the Company
and the assets of the Company to which such Member is entitled and as otherwise
expressly set forth in this Agreement, and that all such liability of the
aforesaid Persons, except as expressly provided in this Section 11.18, is
expressly waived and released as a condition of, and as consideration for, the
execution of this Agreement and the admission of each Member to the
Company.  Notwithstanding the terms of the immediately preceding sentence,
nothing contained in this Agreement (including, without limitation, the
provisions of this Section 11.18), (i) shall constitute a waiver of any
obligation of a Member under this Agreement, (ii) shall be taken to prevent
recourse to and the enforcement against such Member’s Company Interest and the
assets of the Company to which such Member is entitled for all of the respective
liabilities, obligations, and undertakings of the aforesaid Persons contained in
this Agreement, (iii) shall be taken to limit or restrict any action or
proceeding against any of the aforesaid Persons which does not seek damages or a
money judgment or does not seek to compel payment of money (or the performance
of obligations which would require the payment of money) by any of the aforesaid
Persons, or (iv) a waiver of any contractual obligations of any of the aforesaid
Persons pursuant to contracts and agreement between any such Person, and the
Company including, without limitation, Managing Member Affiliate Agreements.
 
SECTION 11.19. Company Name.  If, at any time, the Company name shall include
the name of, or any trade name used by, a Member or any of its Affiliates,
neither the Company nor any other Member shall acquire any right, title or
interest in or to such name or trade name.
 
SECTION 11.20. Ownership of Company Property.  The interest of each Member in
the Company shall be personal property for all purposes.  All real and other
property owned by the Company shall be deemed owned by the Company as Company
property.  No Member, individually, shall have any direct ownership of such
property and title to such property shall be held in the name of the Company.
 
SECTION 11.21. Time of the Essence.  Except as otherwise expressly provided in
this Agreement, time shall be of the essence with respect to all time periods
set forth in this Agreement.
 
SECTION 11.22. Status Reports.  Recognizing that each Member may find it
necessary from time to time to establish to third parties, such as accountants,
banks, mortgagees, prospective transferees of their Company Interest, or the
like, the then current status of performance of the Property and the Company
hereunder, each Member shall, within ten (10) Business Days following the
written request of another Member made from time to time, furnish a written
statement on the status of the following:
 
(a) that this Agreement is unmodified and in full force and effect (or if there
have been modifications, that the Agreement is in full force and effect as
modified and stating the modifications);
 
(b) stating whether or not to the best knowledge of such certifying Member (i)
the other Member in the Company is in default in keeping, observing or
performing any of the terms contained in this Agreement and, if in default,
specifying each such default (limited to those defaults of which the certifying
Member has knowledge), and (ii) there has occurred an event that with the
passage of time or the giving of notice, or both, would ripen into a default
hereunder on the part of such other Member (limited to those events of which the
certifying Member has knowledge); and
 
(c) to the best of the knowledge and belief of the Member making such statement,
with respect to any other matters as may be reasonably requested by the other
Member.
 
Such statement may be relied upon by such other Member and any other Person for
whom such statement is requested, but no such statement shall operate as a
waiver as to any default or other matter as to which the Member executing it did
not have actual knowledge.
 
 
 
~25~

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 11.23. Disposition of Documents.  All documents and records of the
Company, including, without limitation, all organizational documents, financial
records, Key Documents, vouchers, canceled checks, and bank statements shall be
delivered to Acquisition upon termination of the Company if Acquisition is then
a Member, and otherwise to AmREIT.  Upon request of any Member, copies of all
such documents and records shall be provided to such Member.  The Member holding
such documents and records shall retain them for a period of at least three (3)
years after the termination of the Company and shall make copies thereof
available to the other Member during such period.
 
SECTION 11.24. Waiver of Partition.  Except as otherwise expressly provided for
in this Agreement, no Member shall, either directly or indirectly, take any
action to require partition or appraisement of the Company or any of its assets
or properties or cause the sale of any Company assets or property, and
notwithstanding any provisions of applicable law to the contrary, each Member
(for itself and its legal representatives, successors and assigns) hereby
irrevocably waives any and all right to partition, or to maintain any action for
partition, or to compel any sale with respect to its interest in, or with
respect to, any assets or properties of the Company, except as expressly
provided in this Agreement.
 
SECTION 11.25. Calculation of Days.  The provisions of this Agreement relative
to number of days shall be deemed to refer to calendar days, unless otherwise
specified.  When the date for performance of any monetary obligation of any
Member falls on a non-business day, such obligation need not be performed until
the next-following Business Day.
 
SECTION 11.26. Disclosure.  Notwithstanding any terms or conditions in this
Agreement to the contrary, but subject to restrictions reasonably necessary to
comply with federal or state securities laws, any person may disclose to any and
all persons, without limitation of any kind, the tax treatment and tax structure
of the transaction and all materials of any kind (including opinions or other
tax analyses) that are provided relating to such tax treatment and tax
structure.  For the avoidance of doubt, this authorization is not intended to
permit disclosure of the names of, or other identifying information regarding,
the participants in the transaction, or of any information or the portion of any
materials not relevant to the tax treatment or tax structure of the transaction.
 

 
~26~

--------------------------------------------------------------------------------

Table of Contents



IN WITNESS WHEREOF, the parties hereto have duly executed this Limited Liability
Company Agreement as of the day and year first above written.
 
SHADOW CREEK RANCH TOWN CENTER ACQUISITION LLC,
a Delaware limited liability company
 
By:Commingled Pension Trust Fund (Strategic Property) of JPMorgan Chase Bank,
N.A., its sole member
 
By:JPMorgan Chase Bank, N.A., as Trustee
 
 
By:
Name:  Robert Curran
Title:  Vice-President
 
 
AMREIT SHADOW CREEK ACQUISITION, LLC, a Texas limited liability company
 
 
By:__________________________
Name:
Title:
 







AmREIT Real Estate Investment Corporation joins this Agreement solely for the
purposes of Section 6.6(d)




AMREIT REAL ESTATE INVESTMENT
CORPORATION, a Texas corporation




By:           __________________________
Name:
Title:



 
 

--------------------------------------------------------------------------------

Table of Contents



EXHIBIT A
 
IRR CALCULATION
 
This Exhibit describes the internal rate of return calculation contemplated by
the limited liability company agreement (the “Agreement”) to which this Exhibit
is attached and of which this Exhibit forms a part.  Except as otherwise
indicated in this Exhibit, each capitalized term used herein shall have the
meaning given to the same elsewhere in the Agreement.
 
Section 1  CERTAIN DEFINITIONS.
 
(i)           “Contributions” means the sum of all contributions made or deemed
made under the Agreement by the Members to the Company (as described in Sections
2.1 and 2.2 of the Agreement, and as may be adjusted pursuant to the terms of
Section 2.3 of the Agreement), on or after Time 0.  If an escrow is used,
Contributions shall be deemed made on the date deposited into escrow.
 
(ii)           “Distributions” to a Member means all distributions made or
deemed made to the Members under Section 4.2, 4.3 and subsection 10.2(c) of the
Agreement on or after Time 0.
 
(iii)           “IRR Rate” means the “8.25% IRR Rate” or the “12% IRR Rate,” as
applicable.  “8.25% IRR Rate” means 8.25% per annum and “12% IRR Rate” means 12%
per annum.
 
(iv)           “Time 0” means the Effective Date.
 
Section 2  ASSUMPTIONS.
 
For the purpose of performing the future value calculations described in this
Exhibit:
 
(a)           Periods.  All calculations shall be based on calendar month
periods (each, a “Calendar Month”), the first of which shall be the calendar
month in which Time 0 occurs.
 
(b)           Distributions.  All Distributions will be considered to have been
made at the end of the Calendar Month in which they were actually made; and each
Distribution in a particular Calendar Month will be increased by an amount equal
to the interest accruing on such Distribution at the applicable IRR Rate, for
the period commencing on the date such Distribution is actually made through the
last day of the Calendar Month in which the same is made.
 
(c)           Contributions.  All Contributions will be considered to have been
made at the end of the Calendar Month in which they were actually made; and each
Contribution will be increased by an amount equal to the interest accruing on
such Contribution at the applicable IRR Rate, for the period commencing on the
date such Contribution is actually made through the last day of the Calendar
Month in which the same is made.
 
SECTION 3                                DEFINITION AND CALCULATION OF IRR
DEFICIENCY.
 
With respect to the applicable IRR Rate, the “IRR Deficiency” as of any
particular date means the amount by which (1) the future value as of such date
at such IRR Rate of all Contributions made on or before such date (which shall
include both such Contributions themselves and a monthly compounded return on
such Contributions using the applicable IRR Rate), exceeds (2) the future value
(as of such date) at the applicable IRR Rate of all Distributions (excluding,
however, any Distribution to be made on such date with respect to which such
calculation is being made) made on or before such date (which shall include both
such Distributions themselves and a monthly compounded return on such
Distributions using the applicable IRR Rate).  Accordingly, (i) the “8.25% IRR
Deficiency” is the IRR Deficiency using the 8.25% IRR Rate and (ii) the “12% IRR
Deficiency” is the IRR Deficiency using the 12% IRR Rate.  An example of this
calculation is attached hereto as Schedule 1.
 



 
 

--------------------------------------------------------------------------------

Table of Contents

SCHEDULE 1
 


SAMPLE IRR DEFICIENCY CALCULATION

 
 

--------------------------------------------------------------------------------

Table of Contents

EXHIBIT B
 
LEASE REQUEST FORM
 

 
 

--------------------------------------------------------------------------------

Table of Contents

EXHIBIT C
 
FORM OF MANAGEMENT AGREEMENT
 



 
 

--------------------------------------------------------------------------------

Table of Contents

EXHIBIT D
 
LAND
 

 
 

--------------------------------------------------------------------------------

Table of Contents

EXHIBIT E
 
LEASING AND PROPERTY GUIDELINES
 
(“SEE ITEMS SET FORTH IN SECOND SENTENCE OF SECTION 7.8(A)”)

 
 

--------------------------------------------------------------------------------

Table of Contents
